[exhibit101geodisredacted001.jpg]
Execution Copy MASTER LOGISTICS SERVICES AGREEMENT This Master Logistics
Services Agreement (the “ MSA ”) is entered into on May 13, 2019 (the “Effective
Date ”) by and between Prestige Brands, Inc., having its principal place of
business at 660 White Plains Road, Suite 250 Tarrytown, NY 10591, together with
its agents, Affiliates or subsidiaries (hereinafter referred to as “ CLIENT ”)
and GEODIS Logistics LLC, a Tennessee limited liability company, having its
principal place of business at 7101 Executive Center Drive, Suite 333,
Brentwood, Tennessee 37027 (hereinafter referred to as “ GEODIS ,” collectively
the “ Parties ”). RECITALS: A. CLIENT and GEODIS desire to enter into an
agreement whereby GEODIS will provide certain logistics and storage services for
CLIENT; B. The purpose of this MSA and each SOW is, inter alia, to describe the
Parties' working relationship with respect to the Services (as further defined
herein) and to memorialize the terms and conditions pursuant to which CLIENT is
to be charged and GEODIS is to be paid for the Services hereunder. NOW,
THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the Parties agree as follows: DEFINITIONS In this MSA, the following
words shall have the following meanings: “Affiliates” shall mean any person or
entity that directly or indirectly through one or more intermediaries controls
or is controlled by or is under common control with the specified Party.
“Agreement” shall collectively mean this MSA and any SOW and related exhibits
attached thereto. “Asset Costs” shall have the meaning as set forth in each SOW.
“Carrier” means any motor or other carrier designated by CLIENT to pick-up
Product at each Warehouse. “CLIENT Default” shall have the same meaning set
forth in this MSA’s Section 8. “CLIENT Termination for Convenience” shall have
the same meaning set forth in this MSA’s Section 8. “GEODIS” shall mean GEODIS
Logistics LLC. “GEODIS Default” shall have the same meaning set forth in this
MSA’s Section 8. “GEODIS Termination for Convenience” shall have the same
meaning set forth in this MSA’s Section 8. “Effective Date” shall have the
meaning as set forth in the above Recitals. Page 1



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted002.jpg]
Execution Copy “Equipment” means all of the furniture, fixtures, vehicles,
rolling stock, machinery, and other capital items used by GEODIS in the
performance of the Services. “Event of Default” shall have the same meaning set
forth in this MSA’s Section 8. “Fees”, “Charges”, “Agreed Rates” or “Rates”
shall have the meaning as set forth in each SOW. “Force Majeure Event” shall
have the same meaning set forth in this MSA’s Section 12. “Hazardous Materials”
shall have the same meaning set forth in this MSA’s Section 14. “Initial
Expenses” shall have the meaning set forth in each SOW. “Leased Costs” shall
have the meaning set forth in each SOW. “Laws and Regulations" means all
applicable federal and state laws, regulations, orders, local codes and
ordinances, and rules not otherwise specifically defined or referenced in these
definitions that apply or pertain to Company’s performance of the Services,
including, without limitation, all rules and safety and environmental protection
laws, regulations and requirements. “Material Breach” shall have the same
meaning set forth in Section 8. “Operating Parameters” shall have the meaning as
set forth in each SOW. “Products” or “Goods” shall have the meaning as set forth
in each SOW. “Services” shall have the meaning as set forth in each SOW. “SOW ”
shall mean any statement of work, substantially in the form as set forth in the
annex hereto, each incorporated herein by reference. “SOW Effective Date” shall
have the meaning as set forth in each SOW. “SOW Term” shall have the meaning as
set forth in each SOW. “Term” shall have the same meaning set forth in this
MSA’s Section 1. “Termination Amount” shall have the same meaning set forth in
this MSA’s Section 8. “Termination Effective Date” shall have the same meaning
set forth in this MSA’s Section 8. “Warehouse,” “Warehouse Facility ” or “
Facility ” shall have the meaning as set forth in each SOW. “Warehouse
Management System” or “ WMS ” shall mean GEODIS’ warehouse management system,
known as Synapse. “Warehouse Yard” or “Yard” shall mean the parking lot and
outside perimeter surrounding each Warehouse. Page 2



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted003.jpg]
Execution Copy 1. TERM This MSA shall become effective as of the Effective Date.
The term of the MSA (the “ Term ”) shall continue in full force and effect for
as long as any SOW Term remains in effect. The termination of any individual SOW
will only terminate such SOW and will have no effect on this MSA. 2. STATEMENTS
OF WORK; SERVICES A. Statements of Work The Parties will enter into one or more
Statements of Work (“ SOW ”), substantially in the form of the attached sample
SOW, which shall set forth the location of the Warehouse where the services will
be provided, description of CLIENTS’ goods and products, scope of work,
operational parameters, key assumptions, and pricing specific to the services.
Each SOW shall be governed by the terms of this MSA. GEODIS agrees to provide to
CLIENT the Services related to Products received by GEODIS from CLIENT or its
suppliers, including those Services as more specifically described in each SOW,
and pursuant to the Rates set forth therein. GEODIS shall provide the Services
in a professional and workmanlike manner. All Services provided by GEODIS with
respect to each Warehouse, shall be solely pursuant to and in accordance with
this MSA and the applicable SOW. B. Tender for Storage and Delivery Requirements
(1) CLIENT warrants that it has provided all necessary documentation and proper
handling instructions for all Products to be stored and handled by GEODIS, and
that such information is accurate, complete and sufficient to allow GEODIS to
comply with all laws, regulations and ordinances concerning the storage,
handling, shipping and transporting of such Products. In the event CLIENT
becomes aware of any new, additional or incomplete information not previously
provided in accordance with each SOW Exhibit C , CLIENT shall promptly provide
such information in writing to GEODIS. All Products delivered to GEODIS will be
properly marked and packaged for handling. CLIENT shall furnish at or prior to
such delivery, a manifest showing marks, brands, or sizes to be kept and
accounted for separately, and the class of storage and other services desired.
In the event that any Products constitute or contain Hazardous Materials as
described in this MSA’s Section 14, CLIENT must include in the Item Master File
described in the respective SOW Exhibit C such classification and provide all
information necessary to allow GEODIS to safely handle, store and ship such
Products in full compliance with all Laws and Regulations. (2) GEODIS is not
liable for hidden, concealed, or latent defects in the Products. Concealed
shortages, damage or tampering that occur outside of the Warehouse or outside of
GEODIS’ control will not be the responsibility of GEODIS, nor will GEODIS be
liable for loss or damage if caused by any act or omission of CLIENT, CLIENT’s
contractors, a public authority or the inherent vice or nature of the Product,
pest infestation, leakage from packages, variations in weights, shrinkage in
weights, odor, rot, taint, mold or other inherent qualities of the merchandise,
whether occurring while Products are in storage, being handled or for failure to
detect or remedy the same, ; provided that GEODIS, upon becoming aware of such
damage, should promptly notify CLIENT of the same. GEODIS assumes no
responsibility for losses arising from any other cause beyond the control of
GEODIS in the exercise of its duty of care as set forth above. Should any
hidden, concealed or latent defect in the Products cause damage or harm to the
Warehouse, CLIENT will be liable for such damages pursuant to terms of Section
10 of this MSA provided that GEODIS shall take all reasonable steps to mitigate
any such damage or harm. Page 3



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted004.jpg]
Execution Copy CLIENT shall not ship Products to GEODIS as named consignee. If
Products are shipped to GEODIS as named consignee, CLIENT agrees to notify the
carrier in writing prior to such shipment, with a copy of such notice to GEODIS,
that GEODIS is a warehouseman and has no beneficial title or interest in such
property. CLIENT further agrees that, if it fails to notify carrier as required
by the preceding sentence, GEODIS shall have the right to refuse such Products
and shall not be liable or responsible for any loss, injury or damage of any
nature to, or related to such Products; provided, however, GEODIS shall notify
CLIENT upon becoming aware that any such Products have been shipped to GEODIS as
named consignee, and CLIENT shall have the opportunity to take necessary
corrective action to enable GEODIS to accept such shipment(s). (3) GEODIS shall
provide separate written notice and an action plan to CLIENT upon reaching 85%
storage capacity at the Warehouse(s), written notice and action taken to
increase capacity upon reaching 90% storage capacity at the Warehouse(s). Upon
reaching 90% storage capacity, GEODIS and CLIENT shall collaborate in good faith
to determine all available alternative storage options (including, without
limitation, overflow storage in other GEODIS warehouse facilities, alternate
short-term warehouse facilities, and yard storage in trailers) prior to GEODIS
refusing to accept Products. Upon reaching 95% capacity, the following KPIs will
be suspended: (i) Dock to Stock; and (ii) Standard Outbound On-Time Shipping.
Once CLIENT has met 100% capacity, if the Parties have been unable to negotiate
in good faith alternate suitable storage, GEODIS may notify CLIENT that GEODIS
intends to refuse to accept any Products to the Warehouse and GEODIS shall incur
no liability for such refusal. Warehouse capacity will be determined based upon
available pallet positions following agreed upon product storage requirements
which will include lot-controlled storage within an allowable rotation window
based on product expiration. Capacity is not solely based upon total number of
pallet positions. (4) GEODIS will provide immediate notice to CLIENT of any
Products GEODIS reasonably believes are a danger to the Warehouse, products
within the Warehouse, or to persons. To the extent the Products can be
segregated within the Warehouse using commercially reasonable efforts: (i)
GEODIS will segregate such Products; (ii) CLIENT will remove such Products
within three (3) days of notice; and (iii) GEODIS shall incur no liability for
such actions. C. Delivery Requirements (1) No Products shall be delivered or
transferred except upon receipt by GEODIS of complete written instructions,
including, if applicable, full compliance with Section 14 of this MSA. Written
instructions shall include, but are not limited to, communication by Fax, EDI,
Email or similar communication; provided, however that GEODIS shall have no
liability (i) when relying on the information contained in the communication
received, or (ii) handling or disposition of Products for which complete and
accurate instructions have not been provided. Notwithstanding the foregoing,
when no negotiable receipt is outstanding, Products may be delivered upon
instruction by telephone in accordance with a prior written authorization and
scheduled appointment, but GEODIS shall not be responsible for loss or error
occasioned thereby. (2) When a negotiable receipt has been issued, no Products
covered by that receipt shall be delivered or transferred on the books of
GEODIS, unless the receipt, properly endorsed, is surrendered for cancellation,
or for endorsement of partial delivery thereon. If a negotiable receipt is lost
or destroyed, delivery of Products may be made only upon order of a court of
competent jurisdiction or the award of an arbitration panel and the posting of
security approved by the court or arbitration panel as provided by law. Page 4



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted005.jpg]
Execution Copy D. Warehouse Management System Parties agree to exchange all the
information necessary for the performance of the Agreement, preferably through
data-processing systems. CLIENT shall transfer through data processing systems
all the information necessary to GEODIS for dealing with the Services. The
exchange of data will take place through the transmission of files, or
interfacing of its data processing with the one of GEODIS. GEODIS shall use its
own warehousing management system called “Synapse” to perform the Services.
GEODIS has provided a comprehensive timeline of key milestones for integration
development and testing for electronic data exchange (EDI) and the WMS as set
forth in each SOW. GEODIS and CLIENT have collectively determined prior to the
date of this MSA that CLIENT’s WMS is compatible and can be interfaced with
GEODIS’ WMS. In order to set up the interface, CLIENT and GEODIS undertake to
ensure continued compatibility with their respective WMS. The approximate cost
of development of the interface is set forth in the respective SOW Exhibit B .
E. Exclusivity. GEODIS and CLIENT acknowledge and agree that the Services
provided hereunder are on a non- exclusive basis. CLIENT is free to contract
with other third parties to provide services similar to the Services provided
hereunder, and GEODIS is free to contract with other of its customers to provide
services similar to the Services provided hereunder; however, for avoidance of
doubt, GEODIS shall be the exclusive service provider at each of the Facilities
under the MSA unless otherwise agreed by the Parties. 3. INDEPENDENT CONTRACTOR
- NO SOLICITATION - EMPLOYMENT (1) In the performance of the Services hereunder,
GEODIS shall act as an independent contractor and the employees of GEODIS and
its subcontractors, if applicable, performing services hereunder shall not be
deemed to be employees of CLIENT, and CLIENT shall not be responsible for their
acts or omissions. GEODIS shall have the right, but not the obligation to hire
any potential employee or contractor recommended by CLIENT. If any former CLIENT
employee shall be hired by GEODIS, such employee shall start work as a new
employee and receive no credit for prior service with CLIENT. GEODIS shall
defend, indemnify, and hold CLIENT, any CLIENT customer, and each of CLIENT’s or
a CLIENT customer’s officers, directors, agents and employees harmless from and
against all loss, liability, damage, claim, fine, cost or expense, including
reasonable attorney’s fees, arising out of or in any way related to third party
claim for: (a) employment status or entitlement to any employee benefits of any
GEODIS employees or GEODIS subcontractors used in the performance of the
Services, including GEODIS employees or any temporary personnel, and
specifically including, without limitation, any claims by temporary personnel
against CLIENT claiming that such temporary personnel is an employee of CLIENT,
(b) any claim by GEODIS employees or any temporary personnel (subcontracted by
GEODIS) based on a violation of wage- hour, workers’ compensation, or other
employment-related laws or regulations in the provision of Services, (c) any
claim of any liability for premiums, contributions or taxes payable under any
workers’ compensation, unemployment compensation, disability benefits, old age
benefit or tax withholding law, health or retirement plans with respect to
GEODIS employees or temporary personnel (subcontracted by GEODIS) fulfilling the
Services hereunder, and (d) any claim for personal injury or workers’
compensation benefits asserted against CLIENT by GEODIS employees or temporary
Page 5



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted006.jpg]
Execution Copy personnel (subcontracted by GEODIS) related to fulfilling the
Services hereunder, or in the event of death, by such employee’s or temporary
personnel’s personal representatives, unless and to the extent such injury was
caused by CLIENT , or its representatives, contractors, agents or employees.
CLIENT hereby provides reciprocal indemnities and hold harmless assurances to
GEODIS with respect to (a) through (e) above to the extent claimed by any CLIENT
employee or CLIENT subcontracted temporary personnel against GEODIS. (2) During
the Term of this MSA and any extensions thereof, and for a period of six (6)
months thereafter, neither Party shall directly or indirectly solicit for
employment or actually employ, retain, contract or otherwise hire any employees
of the other Party involved in the performance, provision, procurement or
evaluation of the Services, unless agreed to in writing by the other Party;
provided that this prohibition shall not apply to any general solicitation not
directed exclusively or primarily to individuals employed by the other Party. 4.
RECORDS - AUDIT The keeping of records and the performance of clerical work
provided hereunder shall be consistent with overall procedures established by
GEODIS and CLIENT. Copies of the records to be kept hereunder shall be furnished
to CLIENT upon request during the Term of the MSA. GEODIS reserves the right to
charge CLIENT for the cost of providing such copies at a rate reasonable within
the industry. CLIENT shall have the right, upon not less than one (5) business
days’ prior notice to GEODIS, and on a reasonable basis, to enter and inspect
the Warehouse and the Products in storage while accompanied by GEODIS personnel;
provided that CLIENT will not cause undue interference with the operation of the
Services and operations of the Warehouse Facility and will follow all GEODIS
safety and security requirements and policies to the extent provided by GEODIS
to CLIENT in advance and in writing. Not more than on a quarterly basis, and
upon not less than ten (10) business days’ prior notice to GEODIS, CLIENT, at
its expense, or its designee shall have the right to audit the books, invoices,
records, and other documents that form the basis of invoicing CLIENT based on
any pricing methodology, for the purposes of auditing the accuracy and propriety
of any such costs, charges, fees, and invoicing practices. If such audit
uncovers an overpayment of more than five percent (5%) of the amount billed in
such quarter, GEODIS will reimburse both the overpayment amount and the cost of
the audit; provided, however, such reimbursed audit cost will not exceed
Twenty-Five Thousand Dollars ($25,000) annually. 5. COMPENSATION, PRICING AND
FEES FOR SERVICES A. Initial Expenses CLIENT acknowledges that GEODIS has
incurred or will incur certain startup costs in connection with the warehouse
management of the Warehouse Facility. In consideration of such costs incurred by
GEODIS, CLIENT agrees to reimburse GEODIS for such costs in the manner and
conditioned upon the terms and conditions set forth in each SOW Exhibit B –
“Rates” (as may be mutually amended from time to time by the mutual written
consent of the Parties), in each case only subject to CLIENT’s prior written
consent of GEODIS incurring such cost. Payment for such items shall be subject
to the invoicing requirements set forth in Section 5.G below. B. Storage and
Services Fees Page 6



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted007.jpg]
Execution Copy The Parties agree to utilize the billing method as set forth in
each SOW’s Exhibit B – “Rates” . C. Review of the Operating Parameters CLIENT
acknowledges and agrees that the SOW pricing has been based on, inter alia, the
Operating Parameters or other information provided by CLIENT. Upon either
Party’s election, CLIENT and GEODIS will meet no later than six (6) months after
the SOW Effective Date in order to ensure that the Operating Parameters are
accurate and complete and reflect the correct assets, capital cost, equipment
leases, resources and employees necessary for the first year of the SOW
operations. If any gap or variations are identified, GEODIS and CLIENT shall
have the right to propose a commercially reasonable adjustment to the applicable
Rates consistent with market rates, either upward or downward (to be effective
on a go-forward basis) to the level the SOW pricing would have been if Operating
Parameters or other information had been accurate and complete, as well as a
proposal to adjust any key performance metrics as set forth in the applicable
SOW Exhibit D . In the event the Parties cannot agree to a change in the SOW
pricing proposed under this Section 5.C, then the Parties shall attempt in good
faith to resolve any dispute arising out of or relating to this Agreement
promptly by negotiation between executives who have authority to settle the
controversy and who are at a higher level of management than the persons with
direct responsibility for administration of this Agreement, which meeting shall
occur no later than ten (10) days upon the requesting party’s notice thereof.
The executives of both Parties shall meet at a mutually-acceptable time and
place and, thereafter, as often as they deem reasonably necessary to attempt to
resolve the dispute (hereinafter “Executive Resolution”). Should the Parties
fail to resolve the pricing dispute within ten (10) days of such meeting, then
either Party may terminate the applicable SOW in accordance with the termination
provisions of Section 8 of this MSA; any requested termination by CLIENT shall
be deemed a CLIENT Termination for Convenience and termination by GEODIS shall
be deemed a GEODIS Termination for Cause. Should an SOW be terminated pursuant
to this Section, then with respect to the termination amounts owed by Client,
Client shall be relieved of paying GEODIS for lost revenue as otherwise required
in Section 8.C.(2). At all times in negotiating any pricing, rate adjustments,
or modification of any key performance metrics hereunder, both GEODIS and CLIENT
agree to operate and negotiate in good faith. D. Scope Changes Notwithstanding
anything to the contrary, at any time during any SOW Term upon the occurrence of
an alteration in the scope of the Services, including variances in Operating
Parameters or other information provided by CLIENT upon which the scope of
Services was developed, or alteration in the Products, including product
weights, mix, volumes, dimensions or profile, GEODIS or CLIENT may propose a
commercially reasonably change in the SOW’s pricing consistent with market
rates. Any such proposal shall endeavor to be made by giving written notice ten
(10) days prior to the effective date of the new pricing specified in the
notice, and the proposal shall contain specific details of the reason for the
proposed change. Upon mutual agreement, the proposed new pricing shall become
effective as of the date specified in the proposal and any such new pricing
shall be effective for the remainder of the SOW Term, subject to further
adjustment as provided in this MSA or applicable SOW. GEODIS shall not be
obligated to perform the change in the scope of Services until the Parties agree
on any applicable rate changes in writing. In the event the Parties cannot agree
to a change in the SOW pricing proposed under this Section 5.D within forty-five
(45) days, then the Parties shall engage in the Executive Resolution process set
forth in Section 5.C above, after which, if the Parties are still unable to
resolve the pricing dispute within ten (10) days of such meeting, then either
Party may terminate the applicable SOW in accordance with the termination
provisions of Section 8 of this MSA; any requested termination by CLIENT shall
be deemed a CLIENT Termination for Page 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted008.jpg]
Execution Copy Convenience and termination by GEODIS shall be deemed a GEODIS
Termination for Cause. Should an SOW be terminated pursuant to this Section,
then with respect to the termination amounts owed by Client, Client shall be
relieved of paying GEODIS for lost revenue as otherwise required in Section
8.C.(2). All changes to the scope of Services or Rates will be documented in a
formal amendment to the respective SOW, with the exception of any project change
notice for an amount that is less than $75,000.00 (“ PCN ”) per notice, provided
that PCNs shall be mutually agreed upon via electronic communication between the
Parties without a formal amendment to the SOW. E. Annual Review Once per year,
at a time and date mutually agreed upon by both parties, but no later than sixty
(60) days before each SOW Term anniversary year, the Parties shall enter into
good faith negotiations to reach agreement on any potential adjustment to the
Rates for the next year of operations for each Warehouse and shall endeavor to
conclude said negotiations within sixty (60) days of such date. If the Parties
are not able to come to an agreement on the following year’s Rates, the pricing
for the following year as to labor components only shall be adjusted according
to the Consumer Price Index (CPI) Guidelines as published by the U.S. Government
– reference: http://www.bls.gov/cpi/#tables. CPI adjustments shall become
effective at the start of the upcoming SOW Term year. F. Exceptional Review
GEODIS shall notify CLIENT of any variation in the costs to GEODIS of providing
the Services (whether upwards or downwards) that arise as a consequence of: (i)
any tax rate change, new tax, or classification of taxable services; (ii) any
change in the Laws or Regulations that impacts the provision of Services; (iii)
changes in the labor market that result in increases to hourly wages, temporary
labor, benefits or other labor costs, including adjustments for wage inflation;
or (iv) any other costs beyond GEODIS’s reasonable control. GEODIS shall
substantiate such variation with information and supporting documentation as
reasonably requested by CLIENT, whereupon GEODIS may propose an adjustment to
the Rates. In the event the Parties cannot agree to a change in the Rates
proposed under this Section 5.F within forty-five (45) days, then the Parties
shall engage in the Executive Resolution process set forth in Section 5.C above,
after which, if the Parties are still unable to resolve the pricing dispute
within ten (10) days of such meeting, then either Party may terminate the
applicable SOW in accordance with the termination provisions of Section 8 of
this MSA; any requested termination by CLIENT shall be deemed a CLIENT
Termination for Convenience and termination by GEODIS shall be deemed a GEODIS
Termination for Cause. Should an SOW be terminated pursuant to this section,
then with respect to any termination amounts owed by Client, Client shall be
relieved of paying GEODIS for lost revenue as otherwise required in Section
8.C.(2). G. Invoices and Payment Terms GEODIS shall bill and invoice CLIENT as
provided for in the SOW Exhibit B - “Rates.” Payment term conditions are also as
follows: (1) Terms of payment shall be net [***] days from date of invoice and
CLIENT agrees to pay all undisputed portion of invoices as submitted without set
off, restriction, deduction or hold back during such timeframe or withholding.
(2) All undisputed invoices greater than ten (10) days in arrears will be
subject to a late fee of 1.5% per month, and any expenses related to collection
and/or litigation, including Page 8



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted009.jpg]
Execution Copy reasonable attorneys’ fees, collection agency fees, and court
costs. Prior to the imposition of a late fee interest rate, GEODIS shall provide
written notice (email to be sufficient) at least three (3) business days in
advance in order to allow CLIENT the opportunity to immediately cure. (3) In the
event CLIENT fails to timely pay an undisputed invoice and its account becomes
greater than ten (10) days in arrears, GEODIS may notify CLIENT of its intent to
suspend the provision of all or any part of the Services, which may then occur
if CLIENT fails to pay such invoices within five (5) days from such notice. (4)
Should CLIENT (i) fail to timely pay undisputed invoices more than two (2) times
in a twelve-month period, or (ii) become greater than fifteen (15) days in
arrears on an invoice, then GEODIS, in lieu of exercising its right of
termination, may require CLIENT to provide advance payments or other security as
a condition precedent to GEODIS continuing to provide the Services. GEODIS shall
provide written notice (email to be sufficient) at least three (3) business days
in advance of suspending the Services in order to allow CLIENT the opportunity
to immediately cure. (5) CLIENT may dispute all or any portion of an invoice (“
Disputed Charge ”) within forty-five (45) calendar days of the date of the
invoice provided that CLIENT shall (a) pay all undisputed amounts invoiced
within the time period set forth above, and (b) notify GEODIS in writing as to
the Disputed Charges and the detailed basis of CLIENT’s dispute as to such
amounts. Within fifteen (15) calendar days following receipt of a timely filed
Disputed Charge, GEODIS will investigate and determine the validity of CLIENT’s
dispute. Any Disputed Charges that GEODIS determines in good faith should not
have been billed to CLIENT will be promptly credited to CLIENT’s account, and
any Disputed Charges that GEODIS determines in good faith should have been
billed to CLIENT will be paid by CLIENT within ten (10) calendar days of GEODIS
providing written notice of its determination, unless CLIENT is not satisfied
with such determination in its sole discretion. If CLIENT is not satisfied with
GEODIS’s determination, the Parties shall resolve the Disputed Charges pursuant
to this MSA’s Section 21 Dispute Resolution. 6. SHIPMENT OF PRODUCT TO OR FROM
THE WAREHOUSE H. Inbound Deliveries of Product to Warehouse CLIENT agrees not to
ship or arrange for delivery of Products to each Warehouse as consignee in care
of GEODIS. If, in violation of this MSA, any Products are shipped to GEODIS as
the named consignee thereof, CLIENT agrees to notify the carrier, although named
as consignee, is a warehouseman, and has no title or interest in the Products
and shall not be responsible to pay freight charges related to any inbound
shipment of Products. CLIENT further agrees that, if it fails to notify carrier
as required by the preceding sentence, GEODIS shall have the right to refuse
such Products and shall not be liable or responsible for any loss, injury or
damage of any nature to, or related to such Products. I. Outbound Shipments from
Warehouse GEODIS shall be responsible to arrange and coordinate the loading of
Product into trailers provided by Carrier on outbound shipments of Product from
each Warehouse. For purposes of this MSA, GEODIS's Services, including the care,
custody and control of Product shall terminate upon acceptance by the carrier in
a sealed trailer or other transit vehicle. CLIENT agrees to provide to GEODIS a
reasonable period of time to satisfy Product delivery orders made by CLIENT, as
further set forth in the applicable SOW Exhibit A – “Scope of Services” . Page 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted010.jpg]
Execution Copy 7. TRANSFER AND REMOVAL OF PRODUCTS A. Transfer Should a GEODIS
Warehouse lease not be coterminous with an SOW, then upon the expiration or
non-renewal of such lease, GEODIS reserves the right to move, at its sole cost
and expense, CLIENT’s Product to any of its other facilities, so long as it
provides no less than ninety (90) days’ prior notice to Client and such move is
within fifty (50) miles of the current Facility. With respect to any other
transfer of Product, any move must be performed with the pre-approval of CLIENT,
which is not to be unreasonably withheld, and any objection by CLIENT must be
made within ten (10) business days of such notice from GEODIS. B. Removal If as
a result of a quality or condition of the Products, the Products are a danger or
hazard to other property, the Warehouse or to persons, GEODIS, on reasonable
notification to CLIENT, GEODIS and CLIENT shall jointly review proposed
solutions for alternative storage arrangements for such Products. If GEODIS and
CLIENT are unable to agree upon an alternative storage arrangement for such
Products, GEODIS may dispose of said Products in any lawful manner and shall
incur no liability by reason of such disposal, and pending such disposal of the
Products, GEODIS may remove the Products from the Warehouse and shall incur no
liability by reason of such removal. 8. TERMINATION A. Termination for
Convenience. Either Party may terminate this MSA in its entirety, or any
individual SOW, for convenience in whole or in part from time to time (either a
“ CLIENT Termination for Convenience ” or “ GEODIS Termination for Convenience
,” each individually a “ Termination for Convenience ”) upon giving written
notice delivered by certified or registered mail not less than (i) three hundred
sixty-five (365) days prior to the termination effective date in the case of a
CLIENT Termination for Convenience, and (ii) three hundred sixty-five (365) days
prior to the termination effective date in the case of a GEODIS Termination for
Convenience (each being referred to herein as the “Termination Effective Date ”)
as specified in the notice to the other Party. Except as otherwise mutually
agreed, and subject to any obligations to provide transition assistance services
hereunder, GEODIS shall discontinue the Services at the respective Warehouse(s)
on the Termination Effective Date. B. Termination for Cause (1) Event of
Default. Either Party may terminate an individual SOW (or this MSA in its
entirety if Subsection 8.B.(2)b or Subsection 8.B.(3)c of this MSA are
triggered) upon an event of default by the other Party (“ GEODIS Default ” and “
CLIENT Default ,” respectively, each individually an “ Event of Default ”) when
such default is not remedied within the appropriate cure period identified
below. Upon default and the defaulting party’s failure or inability to cure
during the respective cure period, the non-defaulting Party shall be entitled to
terminate any SOW so impacted (a “CLIENT Termination for Cause ” and “ GEODIS
Termination for Cause ,” respectively), and to Page 10



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted011.jpg]
Execution Copy claim damages for losses sustained as a result of such breach,
subject to the limitations otherwise stated herein. (2) Each of the following
events, and only the following events, shall be deemed a GEODIS Default: a.
Delay in Services. GEODIS ceases providing all of the Services at a Warehouse
for a period of three (3) consecutive days for any reason other than one or more
of the causes specified in Section 12 of this MSA (“ Force Majeure ”). There
shall be no cure period under this provision. b. Bankruptcy. The occurrence of
any of the following events: (i) a petition in bankruptcy is filed against
GEODIS, whether voluntary or involuntary, under the applicable law to GEODIS ;
(ii) GEODIS makes an assignment for the benefit of its creditors; (iii) GEODIS
is the subject of a proceeding by or against such Party to appoint a trustee or
receiver for its assets; or (iv) GEODIS is dissolved or liquidated. There shall
be no cure period under this provision. c. Material Breach . GEODIS commits a
Material Breach of its obligations with respect to the MSA or any SOW, and such
breach is not cured within thirty (30) days following written notice specifying
the Material Breach from the CLIENT. “Material Breach” is specifically defined
as a breach caused by the gross negligence or intentional misconduct of either
Party which, with respect to a given breach, substantially affects the business
of the non-breaching Party and deprives the non-breaching party of the benefit
it reasonably expected to have, and that a reasonable person in the position of
the non-breaching party would wish to terminate the SOW because of that breach.
GEODIS’s failure to adhere to any key performance indicators or service level
targets is not, in and of itself, a Material Breach of this MSA, unless such
failure continues for the period specified in Exhibit D attached hereto. (3)
Each of the following events, and only the following events, shall be deemed a
CLIENT Default: a. Invoices. CLIENT fails to pay invoices due to GEODIS
according to the terms of the Agreement, and CLIENT fails to cure for a period
of ten (10) days following CLIENT’s receipt of written notice thereof. In the
event payment is not timely made three (3) times during an operational year,
CLIENT shall no longer be entitled to the ten (10) day cure period, and any
further late payment during that year shall be considered an automatic CLIENT
Default. b. Haz-Mat. CLIENT breaches any provision of Section 14 of this MSA
(Haz Mat) and fails to cure within five (5) business days of notice thereof;
provided that if such event is non-curable, the event shall be considered an
automatic CLIENT Default. c. Bankruptcy. The occurrence of any of the following
events: (i) a petition in bankruptcy is filed against CLIENT, whether voluntary
or involuntary, under law applicable to the CLIENT; (ii) CLIENT makes an
assignment for the benefit of its creditors; (iii) CLIENT is the subject of a
proceeding by or against such Party to appoint a trustee or receiver for its
assets; or (iv) CLIENT is dissolved or liquidated. There shall be no cure period
under this provision. d. Material Breach. CLIENT commits a Material Breach of
its obligations with respect to the Agreement, and such breach is not cured
within thirty (30) days following written notice from GEODIS. Page 11



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted012.jpg]
Execution Copy (4) Notice of Default Termination . In the event of a GEODIS
Default or a CLIENT Default, the non-defaulting Party may terminate the
respective SOW (or MSA, as applicable) by giving written notice to the other
Party and specifying the Termination Effective Date and the basis for the
termination, which shall be delivered by certified or registered mail. Upon
termination pursuant to Subsection 8.B of this MSA, GEODIS shall, subject to any
transition assistance services required hereunder, discontinue Services at that
Warehouse on the Termination Effective Date, and CLIENT shall have no further
liability hereunder, save for those obligations intended to survive this
Agreement, specifically including, but not limited to, the items set forth in
Section 8.C of this MSA. (5) Services upon Default. Upon the event of a CLIENT
Termination for Cause, should CLIENT elect to take assignment of the lease
pursuant to Subsection 8.C.(3) below, CLIENT shall have the right to take over
the uncompleted Services and complete the same, at which time GEODIS shall be
relieved of all obligations under the Agreement with respect to such operation
and any respective Lease, except for those mutually agreed upon and those that
survive pursuant to Section 31 of this MSA (Survival); provided that CLIENT may
not engage a third party competitor of GEODIS to perform the Services at the
Warehouse unless CLIENT is the lessee of the Warehouse. Such election to take
over services shall be made within thirty (30) days from written notice of
termination by CLIENT. Following any CLIENT Termination for Cause, GEODIS shall
cooperate with CLIENT and, if applicable, its designated third party logistics
provider, to effectuate a smooth transition, at GEODIS’ sole cost and expense
and without reimbursement, of the Services (the “Transition Assistance Services”
). Such Transition Assistance Services shall be for a reasonable duration, not
to exceed three (3) calendar months. Additionally, in the event of a CLIENT
Termination for Cause, CLIENT shall have the right to receive from GEODIS all
actual and direct damages incurred as a result of such termination, specifically
including, without limitation, all Costs to Cover, penalties assessed against
CLIENT by its retailers incurred during transition, any loss or damage to
Products incurred during transition of the Services, and all actual costs
incurred by CLIENT to transition the Services; provided however that the
remedies set forth herein are liquidated damages and CLIENT’s exclusive remedies
for a CLIENT Termination for Cause event, and in each case subject to the
limitations of liability set forth in Section 10.E. For the purposes of this
Section 8.B.(5), the term “ Cost to Cover ” shall mean the actual cost incurred
by CLIENT to retain the Services from a third-party logistics provider for the
balance of the then remaining Term, minus the cost expected to be incurred by
CLIENT hereunder for the balance of the then remaining Term. C. Obligations
Following Termination In the event of a CLIENT Termination for Convenience, or
the event of a GEODIS Termination for Cause, CLIENT shall pay to GEODIS as
follows with respect to each SOW termination, as applicable: (1) CLIENT shall
pay to GEODIS compensation for actual services performed through the Termination
Effective Date. (2) CLIENT shall pay to GEODIS an amount equal to three (3)
months or the remaining months of the SOW Term, whichever is less, of the
monthly average revenue generated by GEODIS for the performance of the Services
at the Warehouse, calculated over the previous twelve (12) month period prior to
the notice of termination; and, (3) CLIENT shall pay to GEODIS any unamortized
or otherwise unpaid portions of all Initial Expenses (including IT development
costs) and Asset Costs (stationary and non- stationary) as further set forth in
the schedules on Exhibit B - Rates . GEODIS shall provide CLIENT documents
establishing the purchase price of such equipment and systems, and amortization
Page 12



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted013.jpg]
Execution Copy calculations establishing the unamortized cost of such equipment
and systems. At CLIENT’s election, and upon full payment of the Asset Costs and
all other amounts due and owing under this Agreement, GEODIS agrees to transfer
title to any removable and non-IT assets and equipment, to the extent such items
are not currently being leased by GEODIS, on an AS-IS basis to CLIENT or its
designated third-party logistics provider; provided that any such assets that
are not removed by CLIENT at the end of the Term shall remain the property of
GEODIS, and with respect to any and all assets removed by CLIENT from the
Warehouse, CLIENT will be responsible for the removal costs of such assets and
related repair costs associated with the removal. With respect to any leased
assets, including the racking and the gantry, those operating leases will be
assigned to CLIENT or CLIENT’s third-party logistics provider subject to
lessor’s approval and subject to the same payment and removal obligations set
forth above for title transfer; and, (4) With respect to any Warehouse lease,
CLIENT will elect, within thirty (30) days of the notice of any termination, to
either: (a) have GEODIS assign the respective Warehouse lease, to either CLIENT
or CLIENT’s designated third party logistics provider; provided that such
election must be made with the consent of the landlord, and may not be elected
if the Warehouse is not a dedicated facility to CLIENT at such time, and upon
such election CLIENT will continue to reimburse GEODIS for all lease payments
until the lease assignment is executed, or (b) CLIENT will elect for GEODIS to
attempt to effect and early termination of such Warehouse lease, whereupon
CLIENT will reimburse GEODIS any applicable early termination fee, or, to the
extent GEODIS is unable to effect an early termination of such Warehouse lease,
CLIENT will pay to GEODIS the amounts, or portions thereof, required to be paid
by GEODIS (as incurred) to cover GEODIS’ monthly total rental obligations under
the applicable Warehouse lease hereunder, until the earlier of (i) the
expiration of the Term of the applicable SOW, (ii) expiration of the term of the
applicable Warehouse lease, or (iii) GEODIS secures a replacement client to
occupy the portion of the Warehouse that is dedicated to providing the Services
for the Client hereunder, upon which CLIENT’s lease payments will be reduced
accordingly on a per square foot basis; and, (5) To the extent employees or
temporary personnel are unable to be redeployed to other of GEODIS’ operations
after taking commercially reasonable measures, GEODIS shall terminate any
temporary labor contracts, and CLIENT shall pay to GEODIS all severance,
redundancy pay and other compensation payable to GEODIS employees arising out of
the termination of their employment contract as a result of the termination of
the respective SOW; provided that such amounts shall be calculated on a
reasonable basis. (6) At CLIENT’s election, which shall be exercised within
thirty (30) days of any notice of termination, and upon payment of all other
amounts due and owing under this Agreement, CLIENT shall either (a) have GEODIS,
to the extent possible under such lease agreements, will assign any Equipment
Leases covering equipment dedicated to providing the Services for CLIENT
hereunder to CLIENT or CLIENT’s designated third party logistics provider, or
(b) request that GEODIS attempt to either redeploy the equipment covered by such
Equipment Leases to other of GEODIS’ operations to the extent commercially
reasonable, or effect a cancellation of such Equipment Leases, whereupon CLIENT
will reimburse GEODIS for any applicable early termination fee(s), or, to the
extent GEODIS is unable to effect an early termination of such Equipment Leases,
CLIENT will pay to GEODIS the amounts, or portions thereof, required to be paid
by GEODIS (as incurred) to cover GEODIS’ monthly rental obligations under such
Equipment Leases until the earlier to occur of (i) the expiration of the term of
the applicable SOW, (ii) expiration of the applicable term of the Equipment
Lease(s), or (iii) GEODIS is able to redeploy the equipment covered by such
Equipment Leases to other of GEODIS’ operations, upon which CLIENT’s obligation
will be reduced accordingly; and, Page 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted014.jpg]
Execution Copy (7) All current and outstanding invoices with respect to services
performed by GEODIS pursuant to any other agreements by and between GEODIS and
CLIENT. Further, CLIENT will reimburse GEODIS for the cost of (i) returning the
Warehouse and Warehouse Yard to the condition required in GEODIS’ lease covering
the Warehouse space, ordinary wear, tear, and building enhancements excepted,
and (ii) removing the racking, gantry, and aerosol cage, together with repairing
any damage to the Warehouse caused by said removal. Routine maintenance
obligations are specifically a GEODIS obligation. The total amount to be paid by
CLIENT to GEODIS pursuant to this Subsection 8.C is referred to herein as the “
Termination Amount ”. The Parties acknowledge and agree that (i) the damages to
GEODIS in the foregoing circumstances would be difficult or impossible to
accurately estimate, (ii) the Termination Amount has been negotiated by the
Parties not as a penalty but as a good faith attempt by the Parties hereto to
arrive at a reasonable estimate of such damages and (iii) in any action against
CLIENT for the payment of the Termination Amount, the reasonableness of such
amount shall be presumed. The Termination Amount should be paid by CLIENT in
full within thirty (30) days of the Termination Effective Date. Without limiting
the foregoing, GEODIS reserves the right to require CLIENT to pay all
Termination Amounts owed prior to any Product or assets being removed from any
Warehouse. D. Expiration of Term In the event that either Party elects to not
renew an SOW Term (be it in the initial Term or Renewal Term), in addition to
any other payments that may be required under the Agreement, CLIENT will: (i)
pay all unamortized portions of Asset Costs (stationary and non-stationary) and
Leased Costs incurred to provide the Services, if any, and only to the extent
such amounts are set forth on Exhibit B – “Rates” (the “ Expiration Amounts ”);
and (ii) CLIENT will reimburse GEODIS for the cost of (i) returning the
Warehouse and Warehouse Yard to the condition required in GEODIS’ lease covering
the Warehouse space, ordinary wear, tear, and building enhancements excepted,
and (ii) removing the racking, gantry, and aerosol cage, together with repairing
any damage to the Warehouse caused by said removal. Routine maintenance
obligations are specifically a GEODIS obligation. GEODIS shall provide CLIENT
documents establishing the purchase price of such assets, systems, and leases
and amortization calculations establishing the unamortized cost of such items.
Without limiting the foregoing, GEODIS reserves the right to require CLIENT to
pay any and all amounts owed to GEODIS prior to any final Product being removed
from any Warehouse. E. Reservation of Rights Any termination of an SOW or the
MSA under this Section 8 (Termination) shall be without prejudice to each
Party's accrued rights hereunder and any action related to termination shall be
in accordance with the provisions of this MSA’s Section 22 (Arbitration
Agreement). 9. TRANSITION OF OPERATIONS A. Transition upon Non-Renewal or CLIENT
Termination for Convenience In the event that either Party elects to not renew
an SOW Term (be it in the initial Term or Renewal Term), or CLIENT gives notice
of a Termination for Convenience, then, unless GEODIS agrees otherwise in
writing, CLIENT shall take no adverse action thereafter to reduce the volume or
type of Services to be provided by GEODIS from the volume and type of Services
provided by GEODIS at the applicable Warehouse during the twelve (12) month
period prior to such notice. Notwithstanding Page 14



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted015.jpg]
Execution Copy the foregoing, CLIENT shall, at least 30 days, but no more than
45 days prior to the Termination Effective Date, discontinue all shipments of
Products to the Warehouse and provide GEODIS with directions to ship all
Products, and remove and ship all CLIENT assets and equipment, from such
Warehouse. These services shall be billed at the rates set forth in the
respective SOW Exhibit B – “Rates”. Following the expiration of the applicable
SOW Term, at CLIENT’s request, GEODIS will continue to provide transition
assistance services at a rate mutually agreed upon by both CLIENT and GEODIS. B.
Transition upon Termination for Event of Default If either Party gives written
notice to terminate the MSA, or individual SOW, on account of an Event of
Default by the other Party, CLIENT shall, as soon as possible following such
notice, discontinue all shipments of Products to all affected Warehouses and
provide GEODIS with directions to ship all Products, and remove and ship all
CLIENT assets and equipment, from such Warehouses. These services shall be
billed at the warehouse labor rates set forth in the respective SOW Exhibit B –
“Rates”. Following the expiration of the applicable SOW Term, at CLIENT’s
request, GEODIS will continue to provide transition assistance services at a
rate mutually agreed upon by both CLIENT and GEODIS. Notwithstanding the
forgoing, in the event that GEODIS has terminated an SOW for cause, GEODIS shall
be under no obligation to perform transition services for CLIENT unless and
until all open invoices have been timely paid, and GEODIS may reserve the right
for all invoices during such transition period to be pre-paid by CLIENT. C.
Transition, Generally This Subsection 9.C applies to all transitions in general,
regardless of whether it was by termination or expiration. The Parties will work
together in good faith to develop a mutually agreed upon transition plan to
effectuate the transition of the Services to CLIENT, or such party as CLIENT may
designate, provided that GEODIS will not be required to share Confidential
Information with such third parties. During any transition period, any key
performance indicators or service level standards and reporting requirements
will be suspended; however, they will continue to be reported to CLIENT. If on
or after the Termination Effective Date, or end of SOW Term, as the case may be,
any Products or CLIENT asset or equipment remain at the respective Warehouse(s),
GEODIS shall provide one final notice to CLIENT to remove said items, and if
such items remain at the Warehouse five (5) business days after notice to remove
has been given to CLIENT, then GEODIS may, in its discretion, consider such
property abandoned and take all actions with respect thereto allowed under
applicable law. The termination or expiration of any individual SOW shall not
affect either Party’s remaining obligations with respect to the MSA or other
SOWs. 10. INDEMNIFICATION AND INSURANCE A. Indemnification by GEODIS In addition
to the indemnities set forth elsewhere in this Agreement or an applicable SOW,
GEODIS shall indemnify, defend and hold CLIENT, and their respective affiliates,
subsidiaries, parent and related companies, and all of their employees, agents,
officers, directors, shareholders, members and personnel (collectively, the “
CLIENT Indemnitees ”) harmless from any damages, costs, expenses, losses, fines,
taxes, penalties, attorney fees, or liabilities (“ Losses ”) that CLIENT
Indemnitees incur in connection with this Agreement and to the extent arising
from the negligence or willful misconduct of GEODIS and which result from, arise
out of, or relate to third-party claims for (i) physical injury, death, property
damage or property loss sustained by any person, arising out of or resulting
directly from the willful or negligent acts or omissions of GEODIS in the
performance of Services hereunder Page 15



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted016.jpg]
Execution Copy (ii) any failure by GEODIS to comply with any law in any respect
relating to or connected with the Products that CLIENT has specifically notified
GEODIS of pursuant to this Agreement or which apply to the provision of the
Services hereunder, (iii) the period of employment of any person with GEODIS,
(iv) a breach by GEODIS or any of its affiliates of any agreement between GEODIS
or any of its affiliates and such third party, in each case subject to the
limitations as set forth in Subsection 10.E below (Limitations on Liability). B.
Indemnification by CLIENT In addition to any other indemnification by CLIENT set
forth elsewhere in the Agreement, including Section 14 below (Haz-Mat), CLIENT
shall indemnify, defend and hold GEODIS and their respective affiliates,
subsidiaries, parent and related companies, and all of their employees, agents,
officers, directors, shareholders, members and personnel (collectively, the “
GEODIS Indemnitees ”) harmless from any Losses incurred in connection with this
Agreement to the extent arising from the negligence or willful misconduct of
CLIENT, or its affiliates, agents, or subcontractors, and which result from,
arise out of, or relate to third-party claims for (i) physical injury, death,
property damage or property loss sustained by any person on the Warehouse
property, including the parking lots, loading docks and common areas, arising
out of or resulting directly from the willful or negligent acts or omissions of
CLIENT or its affiliates, agents, or subcontractors, (ii) any failure by CLIENT
or its affiliates, agents or third-party services providers to comply with any
law in any material respect relating to or connected with the Products,
including the failure to pay any fees, taxes, levies or similar obligations,
(iii) the design, manufacture, quality, condition, packaging, packing, labeling,
transport, import, export, delivery, purchase, sale, use, discharge, or disposal
of, or exposure to, or contact with, any Product by any person and which does
not result from any act or omission of GEODIS; (iv) any inaccurate, incomplete
or misleading information, data, or instructions furnished by CLIENT to GEODIS,
or any failure of CLIENT to furnish any information, data, or instructions that
CLIENT is obligated to furnish pursuant to this Agreement; (v) the contamination
of a Warehouse by CLIENT during, or subsequent to the Term; (vi) the
contamination of any property of any third party to the extent caused by CLIENT
prior to, during, or subsequent to the Term; (vii) CLIENT’s or any third party’s
title to or interest in the Products; (viii) breach of any of CLIENT’s
obligations pursuant to Section 9 (Transition of Operations) and Section 14
(Haz-Mat) of this Agreement, (ix) any lease assigned to CLIENT upon termination
of this Agreement with respect to Losses arising on or after the effective date
of such termination; (x) a breach by CLIENT or any of its affiliates of any
agreement between CLIENT or any of its affiliates and such third party; (xi) the
employment or termination of employment of any person by CLIENT or its
affiliates or third party service providers, and (xii) any WARN Act liability,
to the extent incurred due to CLIENT’s direction to cease or substantially
decrease operations with less than 120 days prior notice, to the extent such
liability could not have been otherwise reasonably avoided by GEODIS and further
to the extent such liability was not the result of a CLIENT Termination for
Cause or a GEODIS Termination for Convenience. C. Third Party Claim Procedure An
indemnifying Party’s obligations to indemnify and defend are expressly
conditioned upon, (1) being provided prompt written notice of any
indemnification claim by the indemnified party; provided, that a failure to
provide such prompt notice shall not release the indemnifying party from its
obligations except to the extent such lack of timely notice materially impacts
the ability of the indemnifying party to defend against the claim, (2) the
indemnifying party having the sole right to control the defense, and to agree to
any cash settlement, adjustment or compromise of the claim; provided, that (a)
any settlement, adjustment, or compromise of the claim shall not result in any
financial or non-financial obligations and/or admissions of guilt being imposed
on the indemnified party without the prior Page 16



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted017.jpg]
Execution Copy written consent of the indemnified party in its sole discretion,
and (b) the indemnified party may employ separate counsel at its own expense to
participate in the defense of the claim, and (3) the indemnified party providing
reasonable cooperation with the indemnifying party in the defense of the claim.
The indemnified party shall have no authority to settle any claim on behalf of
the indemnifying party without the consent of the indemnifying party. D.
Insurance (1) GEODIS Insurance . GEODIS shall maintain in effect during the Term
of this Agreement insurance as set forth below. a. Workers Compensation
insurance as required by applicable law, and Employer’s Liability insurance with
a minimum limit of $3,000,000 per employee, per accident. b. Commercial General
Liability insurance on an occurrence basis covering claims of bodily injury,
death, property damage, products and completed operations, and personal and
advertising injury, with a minimum limit of $5,000,000 per occurrence. c.
Automobile Liability insurance on an occurrence basis covering claims of bodily
injury, death, and property damage, according to statutory law with a minimum
limit of $1,000,000 per occurrence. Such insurance shall include coverage for
Owned, Hired, and Non- Owned automobiles. d. Unless stated otherwise in the SOW,
Warehouseman’s Legal Liability insurance covering GEODIS’ liability for loss or
damage to Products, with a limit of $1,000,000 per occurrence and $5,000,000 per
year. (2) CLIENT Insurance. CLIENT, at its cost and expense, shall provide and
keep in effect during the Term of this Agreement, insurance as set forth below.
a. Workers Compensation insurance as required by applicable law, and Employer’s
Liability insurance with a minimum limit of $1,000,000 per employee, per
accident. b. Commercial General Liability insurance on an occurrence basis
covering claims of bodily injury, death, property damage, products and completed
operations, and personal and advertising injury, with a minimum limit of
$1,000,000 per occurrence. All minimum insurance limits required by this Section
may be met through a combination of primary and umbrella or excess policies,
provided that the umbrella or excess policies “follow form” of the underlying
policies. All policies maintained by both Parties shall be issued by an
insurance company with a minimum A.M. Best Rating of A-VII. The Parties
specifically agree that Products are not insured by GEODIS against loss or
injury however caused and therefore GEODIS will not provide “all risk” property
insurance, which is primarily for the owner of property and covers perils beyond
that which a reasonably careful warehouseman would be liable. GEODIS and CLIENT
each waive, and shall cause their respective insurance carriers to waive, any
and all rights to recover against the other for loss or damage to property or
injury to a person (including deductible amounts) arising from any cause covered
by any insurance policy required to be carried pursuant to this MSA. Page 17



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted018.jpg]
Execution Copy Prior to the execution of this MSA, and annually thereafter and
upon reasonable request, each Party shall provide to the other insurance
certificates and copies of any endorsements necessary to evidence the coverage
required by this MSA. Acceptance of delivery of any certificates of insurance
does not constitute approval or agreement by a Party that the insurance
requirements of this section have been met, and failure of a Party to identify a
deficiency from evidence provided will not be construed as a waiver of the other
Party’s obligations to maintain such insurance. Each Party shall provide, or
cause its insurers to provide, 30 days’ written notice to the other prior to the
cancellation or non-renewal of any of the above-listed policies. E. Limitations
on Liability Notwithstanding anything contained herein to the contrary,
liability is limited as follows: (1) GEODIS shall not be liable for any loss or
injury to Products stored, however caused, unless such loss or injury resulted
from the failure by GEODIS to exercise such care in regard to them as a
reasonably careful warehouseman would exercise under like circumstances; and (2)
CLIENT declares that damages under the Agreement for loss or damage to Product
in excess of the shrink allowance (as described in subsection (3), below) and
resulting from GEODIS' failure to exercise reasonable care as described in
Section 10.E.(1) are to be calculated based on the Product’s manufactured cost,
plus incoming freight charges and applicable taxes, without mark- up, less
applicable manufacturers’ allowances, discounts, credits, rebates, reductions
for non- conforming goods and similar deductions (the “Landed Cost”). Such
damages will be capped at the lessor of (a) CLIENT’s actual damages based on the
Landed Cost or (b) Warehouseman Legal Liability insurance coverage per
occurrence as provided for herein; and (3) For each Warehouse, CLIENT agrees to
(a) for the first six (6) months following go-live at a Warehouse, a [***]
shrink allowance, and (b) for month seven (7) and for the balance of the Term of
the applicable SOW, a [***] shrink allowance, based on the Landed Cost of
Products stored for a period of one year for loss due to damage, mysterious
disappearance or other inventory shrink. Shrinkage is measured as the inventory
reflected in WMS against cycle count inventory, as determined at the end of each
year during the Term. Shrink allowance will be applied against the net results
of the physical inventory and cycle count adjustments made during the one-year
period; and (4) GEODIS shall not be liable for demurrage or detention, delays in
unloading inbound cars, trailers or other containers, or delays in obtaining and
loading cars, trailers or other containers for outbound shipment unless GEODIS
has failed to exercise reasonable care. In the event GEODIS, for the convenience
of CLIENT and Carriers, permits Carriers to drop or park trailers or containers
on the Warehouse Yard, the Parties shall endeavor to execute a separate written
agreement governing the terms of liability with respect thereto within sixty
(60) days of the SOW Effective Date; (5) EXCEPT FOR (A) THE PARTIES’ RESPECTIVE
INDEMNIFICATION AND CONFIDENTIALITY OBLIGATIONS HEREUNDER, OR (B) TO THE EXTENT
CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY, IN NO EVENT
WILL EITHER PARTY BE LIABLE FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE,
SPECIAL, RELIANCE, OR SIMILAR DAMAGES, LOSSES OR EXPENSES, LOST PROFITS,
CHARGEBACKS (UNLESS AND TO THE EXTENT PROVIDED FOR IN EACH SOW), SAVINGS,
COMPETITIVE ADVANTAGE, OR GOODWILL, OR THE INTERRUPTION OF THE OTHER PARTY’S
BUSINESS, UNDER OR IN CONNECTION WITH THE AGREEMENT (HOWEVER, IN NO EVENT,
INCLUDING Page 18



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted019.jpg]
Execution Copy WITH RESPECT TO (A) OR (B) ABOVE SHALL GEODIS BE LIABLE FOR LOST
PROFITS); EVEN IF THE FOREGOING ARE DEEMED DIRECT DAMAGES OR IF SUCH PARTY HAS
BEEN ADVISED OF THEIR POSSIBLE EXISTENCE. EXCEPT WITH RESPECT TO CLAIMS FOR
DAMAGE OR LOSS OF PRODUCTS, OR EXCEPT TO THE EXTENT CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF GEODIS, GEODIS’ LIABILITY TO CLIENT OR TO
ANY THIRD PARTY (WHETHER STATUTORY OR COMMON LAW AND WHETHER IN CONTRACT, TORT,
NEGLIGENCE, STRICT LIABILITY, BAILMENT, FIDUCIARY RELATIONSHIP, EQUITY, OR
OTHERWISE) UNDER OR IN ANY MANNER RELATED TO THIS AGREEMENT SHALL NOT EXCEED
THREE MILLION DOLLARS ($3,000,000) IN ANY TWELVE (12) MONTH PERIOD. THIS IS A
SERVICES AGREEMENT. GEODIS, AND ITS AFFILIATES AND SUBCONTRACTORS, MAKE NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY REGARDING
THE MERCHANTABILITY, FITNESS FOR PARTICULAR USE OR PURPOSE, ORIGINALITY, OR
RESULTS TO BE DERIVED FROM THE USE, OF THE SERVICES; PROVIDED, HOWEVER, GEODIS
EXPRESSLY REPRESENTS AND WARRANTS TO CLIENT THAT GEODIS WILL PROVIDE THE
SERVICES IN A PROFESSIONAL MANNER IN ACCORDANCE WITH INDUSTRY STANDARDS. GEODIS
facilities, equipment, software or other items provided or utilized by GEODIS or
its affiliates, subcontractors, or licensors in connection with the Services are
provided or utilized “AS IS” without any warranty. Each Party shall have a duty
to use commercially reasonable efforts to mitigate the other Party’s damages and
liability under the Agreement. 11. TAXES CLIENT will either pay directly all
taxes, licenses, charges, and assessments levied by government authority upon
the Products and Services or to reimburse GEODIS therefore if paid by GEODIS.
GEODIS assumes full responsibility for the payment of all federal and state
social security and unemployment compensation taxes, withholding taxes, and all
other taxes or charges applicable to GEODIS' employees performing Services
hereunder. 12. FORCE MAJEURE Neither Party shall be liable for damage to
Products or delays and/or defaults in its performance under the Agreement due to
causes beyond its control and without its fault or negligence, including, but
without limiting the generality of the foregoing: acts of God, or of the public
enemy; fire or explosion; flood; actions of the elements; war; acts of
terrorism; cyber-attacks, riots; embargoes; quarantine; third- party strikes,
lockouts, or disputes with workmen or other non-GEODIS labor disturbances; total
or partial failure of transportation, delivery facilities, or supplies; acts or
requests of any governmental authority; or any cause beyond its control,
including without limitations the acts or omissions of any Parties other than
GEODIS or CLIENT, whether or not similar to the foregoing provided that the
Party whose performance is affected gives written notice of the force majeure to
the other Party within ten (10) days of its first occurrence (any such event, a
“ Force Majeure Event ”). Both Parties shall take commercially reasonable steps
to mitigate the loss, damage, or delay that could be caused by a Force Majeure
Event. In the event of a Force Majeure Event, CLIENT shall compensate GEODIS for
all Services provided during the period of the Force Majeure Event, but shall
not be required to compensate GEODIS for Services not performed during the
period of the Force Majeure Event. 13. TITLE Page 19



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted020.jpg]
Execution Copy A. Right to Store Products CLIENT represents and warrants that it
is the lawful owner and lawfully in possession of the Products and has the right
and authority to contract with GEODIS for the Services contemplated by the
Agreement relating to those Products. CLIENT agrees to indemnify and hold GEODIS
harmless for all loss, cost and expense (including reasonable attorneys’ fees)
which GEODIS pays or incurs as a result of any dispute or litigation, whether
instituted by GEODIS or others, respecting CLIENT’s right, title or interest in
the Products covered by the Agreement. B. Warehouse Receipt and Lien GEODIS
shall not permit any lien or other encumbrance to be placed on the Products
while they are in GEODIS's possession. Title to the Products as between CLIENT
and GEODIS shall at all times remain with CLIENT. Notwithstanding the foregoing,
GEODIS shall have a general warehouseman's lien on the Products pursuant to
Section 7-209 of the Uniform Commercial Code (“ UCC ”) for any unpaid and
undisputed charges for Services of any kind rendered pursuant to this Agreement
(including, initial expenses, asset costs, storage, handling, transportation,
demurrage, terminal charges, insurance, labor) and other charges present or
future with respect to the Products or Services, advances or loans by GEODIS,
and for expenses necessary for preservation of the Products or reasonably
incurred in their sale pursuant to law, regardless of whether a physical
warehouse receipt has been issued or receipt of Products is indicated by
electronic or other documentation. Pursuant to Section 7-209, the foregoing
general warehouseman’s lien shall not be specific to charges and expenses with
respect to each Product, but shall apply generally to all Product in GEODIS’
possession, and the lien shall be for all charges and expenses with respect to
all Products for which GEODIS provides or provided Services pursuant to this
Agreement. In order to protect its lien, GEODIS reserves the right to require
advance payment of all charges prior to shipment or release of Products. 14.
HAZARDOUS MATERIALS & WASTE For purposes of this Agreement the term “ Hazardous
Materials ” (i.e. Fully Regulated, Limited Quantity, Excepted Quantity, and/or
Lithium Batteries) shall include Hazardous Materials as defined within 49 C.F.R.
Parts 105 through 180, Hazardous Substances, as defined in 42 U.S.C. Section
9601, Hazardous Materials as defined within US Postal Service Publication 52 and
the same or similar term (i.e. Dangerous Goods) defined by any other federal,
state or local statute, ordinance or international regulation such as current
publications for air shipments within International Air Transport Association
(IATA) or Ocean/Sea shipments within International Maritime Dangerous Goods Code
(IMDG) A. CLIENT warrants that none of the Products, goods or materials which
CLIENT will submit to GEODIS for the purposes of this Agreement, constitute or
contain Hazardous Materials unless provided in compliance with this Section 14
and all applicable Laws and Regulations. B. CLIENT shall not deliver to GEODIS
any Products, goods or materials that constitute or contain Hazardous Materials,
as defined in this Agreement, unless, prior to delivery of such Hazardous
Materials, CLIENT has: (1) notified GEODIS, in writing, of CLIENT’s intent to
deliver such Hazardous Materials; (2) understanding hazardous materials ground
shipments are restricted to the contiguous 48 states and ground shipments to AK,
HI, U.S. Territories to include Military Installations Page 20



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted021.jpg]
Execution Copy are blocked unless CLIENT has GEODIS preapproval to convert the
ground shipments to regulated air or ocean shipments; (3) provided GEODIS, in
writing, the intent to have GEODIS properly package and label Hazardous
Materials (as defined 19 above) for air or ocean shipment due to the higher cost
to train, package and label with higher shipment fees; (4) provided GEODIS, in
writing, the intent to have GEODIS properly package and label Hazardous
Materials (as defined above) for US Postal Service and/or Bulk Mail Consolidator
(utilization of USPS for final mile delivery) due to the higher cost to train,
package, and label. (5) provided Safety Data Sheets (“ SDS ”) or other written
information, satisfactory to GEODIS, in its sole discretion, which details the
nature of the Hazardous Materials and any packaging or shipping specifications
or limitations, and amended or updated Item Master, to reflect all such
requirements; and in the event a SDS is not available, CLIENT will provide
accurate transportation information. (6) GEODIS, in its sole discretion, has, in
writing, approved the delivery of such Hazardous Materials, and the amendments
or modifications to the Item Master. C. If any Products, goods or materials
which were not Hazardous Materials at the time CLIENT delivered them to the
possession of GEODIS shall subsequently be classified to constitute or contain
Hazardous Materials, as defined in this Agreement, CLIENT shall immediately
notify GEODIS that such products, goods or materials have been classified to
constitute or contain Hazardous Materials, and shall provide GEODIS the
information required by Subsection 14B above within twenty-four (24) hours of
CLIENT learning that the Products, goods or materials have been classified to
constitute or contain Hazardous Materials. D. If CLIENT gives notice to GEODIS,
as provided for in Subsection 14C above, that Products, goods or materials which
have been previously delivered to GEODIS have subsequently been classified as
constituting or containing Hazardous Materials, or if GEODIS independently
discovers that such items are classified as constituting or containing Hazardous
Material, GEODIS may, in GEODIS’s sole discretion, elect, in writing, to either
continue to store, handle and ship the Products, goods and materials
constituting or containing Hazardous Materials, or, alternatively, to give
notice to CLIENT that all such Products, goods or materials will be returned to
CLIENT, or delivered to CLIENT’s designee, as soon as reasonably possible, at
CLIENT’s expense. (1) If GEODIS elects to continue to store, handle and ship
such Products, goods or materials, GEODIS may relocate such Products, goods or
materials within the Warehouse for purpose of proper storage, and all expenses
and costs so incurred shall be considered as Services rendered for purposes of
this Agreement and subject to the provisions of this Agreement. Additionally,
Products, goods or materials, will be placed on hold and not shipped until
CLIENT has provided GEODIS accurate transportation information and all expenses
and costs so incurred shall be considered as Services rendered for purposes of
this Agreement and subject to the provisions of this Agreement. (2) If GEODIS,
in its sole discretion, elects to require the return of such Products, goods or
services to CLIENT, then GEODIS may, at its sole discretion, utilize the
services of an independent contractor which specializes in handling, packaging
and shipments of Hazardous Materials, and charge all expenses and costs so
incurred back to CLIENT, and such expenses and costs shall be considered as
Services rendered for purposes of this Agreement and subject to the provisions
of this Agreement. E. Should CLIENT deliver any Products, goods or materials to
GEODIS, which CLIENT reasonably believed at the time not to constitute or
contain Hazardous Materials, but which in fact did, at the time of delivery to
the Warehouse, constitute or contain Hazardous Materials, the Page 21



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted022.jpg]
Execution Copy provisions of Subsection 14D above shall control for purposes of
the return of such materials to CLIENT, while the provisions of Subsection 14F
shall control for purposes of liability and indemnification. F. If CLIENT
knowingly or unknowingly tenders GEODIS Products, goods or materials which
constitute or contain Hazardous Materials and/or Hazardous Waste, without
complying with the requirements of this Section 14, CLIENT shall indemnify,
defend and hold GEODIS harmless against any and all liability which may arise
from or relate to the classification, storage, or transportation of such
Hazardous Materials and/or Hazardous Waste, such liabilities including, but not
limited to, any cargo loss or damage and/or any party and/or third party claims
for personal injury, death and/or property damage, including but not limited to
damage to the environment, attorney’s fees and/or any penalties or fines levied
upon GEODIS by any local, state or federal agency. GEODIS recognizes the
definitions below when referencing the following terms: (1) Hazardous Materials
(49CFR §171.8) a substance or material that the Secretary of Transportation has
determined is capable of posing an unreasonable risk to health, safety, and
property when transported in commerce, and has designated as hazardous under
section 5103 of Federal hazardous materials transportation law (49 U.S.C. 5103).
The term includes hazardous substances, hazardous wastes, marine pollutants,
elevated temperature materials, materials designated as hazardous in the
Hazardous Materials Table (see 49 CFR 172.101), and materials that meet the
defining criteria for hazard classes and divisions in part (40CFR §173). (2)
Hazardous Waste (40 CFR §261.3(a)) A solid waste, as defined in § 261.2, is a
hazardous waste if it is not excluded from regulation as a hazardous waste under
§ 261.4(b) and exhibits any of the characteristics of hazardous waste or is
listed wasted identified in 40CFR §239 through 40CFR §282. Any solid waste
exhibiting a characteristic of hazardous waste under 40 CFR §262 is a hazardous
waste only if it exhibits a characteristic that would not have been exhibited by
the excluded waste alone if such mixture had not occurred, or if it continues to
exhibit any of the characteristics exhibited by the non-excluded wastes prior to
mixture. The waste is also considered a hazardous waste if it exceeds the
maximum concentration for any contaminant listed in table 1 to § 261.24 of 40CFR
that would not have been exceeded by the excluded waste alone if the mixture had
not occurred or if it continues to exceed the maximum concentration for any
contaminant exceeded by the nonexempt waste prior to mixture. (3) Universal
Waste means any of the following hazardous wastes that are subject to the
universal waste requirements of 40 CFR §273 such as batteries §273.2, pesticides
§273.3, Mercury containing equipment (§273.4) and lamps (§273.5). All
definitions are in reference to the Code of Federal Regulations (40CFR and
49CFR). If CLIENT elects GEODIS to manage hazardous materials and waste streams,
GEODIS will adopt any future adaptations or changes to the Code of Federal
Regulations for the definitions mentioned above. GEODIS will acknowledge and
follow all State specific definitions that are more stringent then Federal
Regulations, if elected to manage waste streams. G. CLIENT must provide written
notice to GEODIS prior to arrival of Hazardous Materials to facility if CLIENT
elects GEODIS to manage Hazardous Waste stream. CLIENT shall, in GEODIS
operations here under, comply with all Hazardous Waste requirements (40 CFR
260-282) of applicable federal, state and local laws, rules and regulations
relating to the managing, reporting, and Page 22



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted023.jpg]
Execution Copy all other operational requirements with respect to all Hazardous
Wastes generated in GEODIS facility not limited but to include: (1) Hazardous
Waste Determination and Recordkeeping. In accordance with 40CFR 261.2, CLIENT
must make an accurate determination as to whether that waste generated in GEODIS
facility is a hazardous waste in order to ensure wastes are properly managed
according to applicable RCRA, state, and local regulations. CLIENT must provide
GEODIS complete waste profile of all inventory in facility that contains
characteristics of hazardous waste or is a listed waste according to federal,
state, and local laws, rules and regulations. (2) Obtain Generator ID Number in
accordance with 40CFR 262.12. Each physical location where hazardous waste
materials are handled & stored must obtain a hazardous waste generator EPA ID
number. These numbers are obtained through filing a Form 8700 (or equivalent)
with the state environmental agency. The ID number is used on all hazardous
waste manifests and other associated documentation. If an overflow facility with
a separate physical location and address is used for the storage of CLIENT
products, then this facility must obtain a separate Generator ID Number as soon
as Hazardous Waste is generated or if there is a potential for Hazardous Waste
generation. If Hazardous Wastes are located in multiple buildings do not
transport the Hazardous Waste between them unless you are a registered Hazardous
Waste transporter. The generator ID should be obtained under the name of the
CLIENT unless prior contractual arrangements have been made. (3) Designate a
Hazardous Waste Storage Area. Hazardous waste that will be shipped to an
authorized disposal facility must be stored in an area designated as a hazardous
waste storage area. This area must only be for the temporary storage of
hazardous waste (less than 90 days for a large quantity generator (LQG) or 180
days for a small quantity generator (SQG)). The Hazardous Waste Storage Area
must be in compliance with 40 CFR Protection of the Environment (4)
Conduct/Obtain and Maintain Appropriate Employee Training. All employees
responsible for the handling of hazardous waste must be trained in hazardous
waste management. Documentation of the training received must be kept for each
employee as well as a written job description and the necessary qualifications
for each position. All trained personnel must attend a refresher course
annually. The training conducted must be in accordance with 40 CFR 265.16 for
large quantity generators and 40 CFR 262.34 for small quantity generators. H. If
CLIENT elects GEODIS to manage Hazardous Waste, CLIENT is responsible for
supplying GEODIS with all Hazardous Waste compliance regulatory information of
Product and equipment related to the treatment, storage, and disposal of
Hazardous Waste generated in GEODIS facility. CLIENT agrees to indemnify and
hold GEODIS harmless for all loss, cost and expense (including reasonable
attorneys’ fees) which GEODIS pays or incurs as a result of any Hazardous Waste
dispute or litigation, whether instituted by GEODIS or others, respecting
CLIENT’s right, title or interest in the Hazardous Materials covered by this
Agreement. I. CLIENT must provide written notice to GEODIS prior to arrival of
Universal Waste to facility if CLIENT elects GEODIS to manage Universal Waste
stream. CLIENT shall, in GEODIS operations here under, comply with all Universal
Waste requirements (40 CFR 273) of applicable federal, state and local laws,
rules and regulations relating to the managing, reporting, and all other
operational requirements with respect to all Universal Wastes generated in
GEODIS facility. (1) If any product contains Lithium Batteries, to include
Lithium Ion and Lithium Metal Batteries, CLIENT is responsible for providing
GEODIS notification prior to arrival to Page 23



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted024.jpg]
Execution Copy GEODIS facility. CLIENT must provide documentation of lithium
battery schematics and provide the UN Model Test 38.3 upon request from GEODIS.
CLIENT agrees to provide UN#, Shipping Name, and Packing Instructions for all
products containing Lithium Batteries. If CLIENT elects GEODIS to manage
Universal Waste operations, CLIENT is responsible for supplying GEODIS with all
Universal Waste compliance regulatory information of Product and equipment
related to the treatment, storage, and disposal of Universal Waste generated in
GEODIS facility, whether instituted by GEODIS or others. CLIENT is responsible
for purchasing equipment such as marks, labels, PPE, and approved storage units
for compromised lithium batteries (49CFR 173.185(d)). CLIENT is responsible for
providing return guidance to end user for in the event of an end user returning
a Lithium Battery to GEODIS facility CLIENT agrees to manage the removal and
proper disposal of Lithium Batteries post thermal run away (40 CFR 273) J.
CLIENT agrees to indemnify and hold GEODIS harmless for all loss, cost and
expense which GEODIS pays or incurs as a result of any Products containing mold.
If CLIENT elects GEODIS to manage mold operations, CLIENT is responsible for
supplying GEODIS with all mold compliance regulatory information of Product and
equipment related to the treatment, storage, and disposal of mold generated in
GEODIS facility, whether instituted by GEODIS or others. 15. PRODUCT STORAGE For
the purposes of this agreement, “ Product Storage ” refers to all instances of
CLIENT product being stored at a GEODIS operated facility. In accordance with
all applicable federal, state, and industry consensus standards, the CLIENT will
understand and agree to cost requirements that arise as a result of GEODIS
meeting its obligations to ensure the safety of GEODIS employees, visitors,
contractors, CLIENT representatives, etc. in the facility, as well as the
integrity of the CLIENT’S product as defined by the CLIENT’S requirements. Both
Parties acknowledge the following federal, state, and industry consensus
standards: A. OSHA 1910.176(b) Standard and GEODIS handling requirements.
Storage of material shall not create a hazard. Bags, containers, bundles, etc.,
stored in tiers shall be stacked, blocked, interlocked and limited in height so
that they are stable and secure against sliding or collapse. B. OSHA
1910.159(c)(10) Standard and GEODIS storage requirements. Sprinklers will be
spaced to provide a maximum protection area per sprinkler, a minimum of
interference to the discharge pattern by building or structural members or
building contents and suitable sensitivity to possible fire hazards. The minimum
vertical clearance between sprinklers and material below shall be 18 inches
(45.7 cm). C. OSHA 1910.119 Standard and GEODIS storage requirements. Any
process which involves a chemical at or above the specified threshold quantities
listed in Appendix A of the OSHA 1910.119 Standard. D. OSHA General Duty Clause
Section 5(a)(1) of the Occupational Safety and Health Act of 1970 Page 24



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted025.jpg]
Execution Copy 1) Product stored in storage rack will not exceed allowable
weight limits or load beam spacing set by GEODIS, which will be supported by all
applicable ANSI and RMI standards. 2) Product stored in high pile will not
exceed allowable stacking or height limits set by GEODIS, which will comply with
applicable high pile storage codes E. Product storage will comply with all
applicable ANSI/RMI Standards. Additional references to rack design
specifications are available using the ANSI/RMI MH16.1 Standard. F. Product
storage will comply with all federal and state requirements in geographical
locations where seismic activity is regulated. G. Product storage will comply
with all applicable NFPA Standards, which include specialized Storage for
classifications listed within the NFPA 30 and 30B Standards. CLIENT and GEODIS
agrees to abide by any specialized storage schematic put forth by FM Global,
IFC, or similar insurance protection institutes for safe storage of their goods
and protection to other customers in public warehouses. Flammable and
Combustible Liquids, Level 2 and 3 Aerosols, Oxidizers, Corrosives and other
classes will be protected by these guidelines dictated by global insurance
consortiums. GEODIS has incorporated the cost requirements for any Product
storage which requires the evaluation of a GEODIS Professional Engineer (PE)
with fire prevention plan compliance. Examples of circumstances that would
require such a service include, but are not limited to, product storage that
includes Flammable and Combustible Liquids, Level 2 and 3 Aerosols, Oxidizers,
Corrosives, specialty food and oil products, bulky and long product and similar
products as defined by NFPA regulations. Should CLIENT request to introduce new
Product(s) into a GEODIS facility, GEODIS will review and advise the CLIENT of
any additional requirements, to include cost requirements, for the product(s) in
question. CLIENT may reserve the right to move forward or withdraw consideration
of the Product(s) from the GEODIS facility based on GEODIS PE guidance. 16.
NOTIFICATION Any notice to either Party to the MSA by the other shall be deemed
to have been properly given if delivered to the designee as stated below by
certified mail return receipt requested, or nationally recognized overnight
delivery service. To GEODIS: Geodis Logistics LLC Attn: Chief Financial Officer
7101 Executive Center Drive Brentwood, TN 37027 Page 25



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted026.jpg]
Execution Copy To CLIENT: Prestige Brands, Inc. 660 White Plains Road, Suite 250
Tarrytown, New York 10591 Attention: Chief Financial Officer Prestige Brands,
Inc. 660 White Plains Road, Suite 250 Tarrytown, New York 10591 Attention:
General Counsel 17. COMPLIANCE WITH APPLICABLE LAWS GEODIS shall, in its
operations hereunder, comply with all requirements of applicable federal, state
and local laws, rules and regulations. CLIENT is responsible for supplying
GEODIS with all compliance or regulatory information related to the storage and
handling of Products and CLIENT shall comply with all requirements of applicable
Laws and Regulations relating to the quality, condition and packaging of
Products with respect to all Products tendered to GEODIS for storage in the
Warehouse. 18. DAMAGE TO OR DESTRUCTION OF WAREHOUSE In the event of total
destruction or partial destruction of twenty percent (20%) or more of the
Warehouse by fire or other casualty, GEODIS and CLIENT shall develop and
implement a disaster recovery plan to mitigate interruption of the Services
provided hereunder. 19. NOTICE OF LOSS OR DAMAGE Regarding any claims for loss
or damage to Products, CLIENT must give GEODIS written notice of claim for loss
or damage to Products. Such claim must be made within ninety (90) days after the
date of discovery of such damage or ninety (90) days after CLIENT is given
written notice by GEODIS that loss or damage to the Products has occurred,
whichever time is shorter. GEODIS shall acknowledge receipt of each claim and
endeavor to process such claim within forty-five (45) days following receipt of
such claim. With respect to any other claims, CLIENT must give GEODIS written
notice of claim before submitting to arbitration in accordance with Section 16
of this MSA. 20. TIME TO FILE ARBITRATION DEMAND No arbitration demand may be
made by either Party against the other for loss or damage unless timely written
notice of claim has been given as provided in Section 19, and unless such
arbitration demand is made within eighteen (18) months after the date of
discovery of such damage or within eighteen months (18) months after written
notice is given that loss or damage has occurred, whichever time is shorter;
provided, however, that such time limitation will not apply in the event a Party
is determined to have committed common law fraud against the other Party. 21.
DISPUTE RESOLUTION Except with respect to CLIENT’s failure to timely pay
invoices, the Parties shall attempt in good faith to resolve any dispute arising
out of or relating to the Agreement promptly by negotiation between executives
who have authority to settle the controversy and who are at a higher level of
management than the persons with direct responsibility for administration of the
Agreement. Any disputing Party Page 26



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted027.jpg]
Execution Copy must give the other Party written notice of any dispute not
resolved in the normal course of business. Within fifteen (15) days of delivery
of the notice, the receiving Party shall submit to the other a written response.
The notice and the response shall include a statement of each Party’s position
and a summary of arguments supporting that position and the name and title of
the executive who will represent that Party and any other person who will
accompany that executive. Within thirty (30) days after delivery of the
receiving Party’s response, the executives of both Parties shall meet at a
mutually-acceptable time and place and, thereafter, as often as they deem
reasonably necessary to attempt to resolve the dispute. All negotiations
pursuant to this Section 21 are confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence. Bill
P’Pool, General Counsel, or any successor in such capacity, or his/her designee,
is the executive of record for CLIENT. Mark Vane, Chief Legal Officer, or any
successor in such capacity, or his designee is the executive of record for
GEODIS. If the dispute has not been resolved by negotiation within forty-five
(45) days of the disputing Party’s notice, the Parties shall resolve any
remaining dispute by binding arbitration as set forth in Section 22 of this MSA.
Disputes surrounding CLIENT’s failure to timely pay invoices shall not be
governed pursuant to this Section, nor shall such disputes be submitted to
arbitration, but instead shall be brought in any state courts of competent
jurisdiction located in Davidson County, Tennessee, or any federal courts
located in, or federal appellate which have jurisdiction over, the Middle
District of Tennessee. 22. ARBITRATION AGREEMENT All disputes, claims or
controversies arising from or relating to the Agreement, the breach of the
Agreement, or the relationships that result from the Agreement, including but
not limited to any dispute regarding the validity of this arbitration clause or
the entire Agreement, shall be resolved by binding arbitration administered by
the American Arbitration Association (“ AAA ”) under its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrators may be entered in
any court having jurisdiction. Prior to initiating an arbitration claim pursuant
to this section, a Party must first attempt to solve the dispute via the Dispute
Resolution provisions of Section 21 of this MSA. For disputes in an amount of
$300,000 or less, the Expedited Procedures set forth in the AAA Rules will be
applied and the arbitration will be heard by one (1) neutral arbitrator to be
selected as provided in the AAA Rules. For all other disputes, the arbitration
shall be heard by three (3) neutral arbitrators. Each Party shall choose one
arbitrator and those two arbitrators shall choose the third arbitrator, who
shall serve as the chair of the arbitration panel. Each arbitrator must be a
practicing attorney in good standing with no actual or potential conflicts of
interest. To the extent practicable, the arbitrators must have business or legal
experience relating to logistics and warehousing. Each arbitrator must be
independent of all Parties, witnesses and legal counsel. The arbitration hearing
shall be conducted in the jurisdiction where the Services are provided. Any
judicial challenge to the arbitration award shall be filed in any state courts
of competent jurisdiction located in in the jurisdiction where the Services are
provided, or any federal courts located in, or federal appellate which have
jurisdiction over, the jurisdiction where the Services are provided. Page 27



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted028.jpg]
Execution Copy The prevailing Party shall be awarded all reasonable fees and
costs, including reasonable attorneys’ fees and costs, expert witness fees and
costs and the fees and costs of the arbitrators, incurred in the arbitration and
related proceedings. If both Parties are awarded relief, the arbitration panel
shall determine the prevailing Party. 23. MODIFICATION Any request to modify or
amend the Agreement must be made in writing, and signed by an authorized
representative of each Party hereto. Any project change notices will be executed
by the Parties and subject to the terms of the Agreement. 24. ASSIGNMENT The
rights and obligations covered herein are personal to each Party hereto and for
this reason the Agreement (including all SOW and Exhibits) shall not be
assignable by either Party in whole without prior written consent of the other
Party, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, either Party may assign the Agreement to (i) a party which purchases
substantially all the assets of the assigning Party, or (ii) to any party which
merges with the assigning Party, or (iii) to any party which is under common
management or control with the assigning Party. 25. PUBLIC
ANNOUNCEMENT/ADVERTISING Neither Party may release any public announcement
concerning this Agreement or any future SOW without the express written consent
and mutual agreement of the Parties. 26. ENTIRETY This document embodies the
entire agreement and the understanding between CLIENT and GEODIS, and there are
no previous agreements, understandings, conditions, warranties or
representations, oral or written, expressed or implied, with reference to the
subject matter hereof which are not merged herein. The preprinted or other terms
of any purchase order or similar document issued by CLIENT in connection with
the Agreement will have no force or effect. 27. SEVERABILITY If any provision of
the Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of the Agreement will remain in full force
and effect and the Parties shall take any actions necessary to render the
remaining provisions of the Agreement valid and enforceable to the fullest
extent permitted by law and, to the extent necessary, shall amend or otherwise
modify the Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties. 28. BENEFIT; RELATIONSHIP. This Agreement is binding
upon and inures solely to the benefit of the Parties hereto and their respective
successors and permitted assigns and GEODIS’ subcontractors and licensors. No
other third party shall have any rights, privileges, or remedies hereunder or
pursuant hereto. CLIENT will not sell or otherwise provide, directly or
indirectly, any of the Services to any third party. GEODIS is an independent
contractor to CLIENT, and the Agreement will not be construed to establish a
fiduciary, partnership, agency, joint venture, or other similar relationship.
Page 28



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted029.jpg]
Execution Copy 29. ORDER OF PRECEDENCE. All SOWs attached hereto or referenced
herein are a part of this MSA. In the event of any inconsistency within this MSA
and the SOWs, unless explicitly stated otherwise, the order of precedence shall
be: first, the SOW; second the body of the MSA; provided, however, should the
terms of any SOW conflict with the terms of this MSA, the terms of the MSA shall
govern and control unless such conflict clearly states the provision of this MSA
that is impacted by the conflict within the SOW. 30. CONFIDENTIALITY. The
Parties, for their mutual benefit, desire to disclose to each other, certain
information which is confidential and proprietary to the disclosing or
transmitting party for purposes of the business relationship. “Confidential
Information” means any and all non-public information and material disclosed by
the disclosing party to the receiving party prior to or during the term of this
MSA (whether in writing, or in oral, graphic, electronic or any other form). The
term "Confidential Information" shall also include any and all information which
contains or otherwise reflects or is derived, directly or indirectly, therefrom,
as well as any and all notes, analyses, compilations, studies or other documents
prepared by the receiving party or any of its representatives that contain or
otherwise reflect or are derived, directly or indirectly, from such Confidential
Information. The receiving party shall: (i) hold such Confidential Information
in confidence; (ii) use the same degree of care normally used to protect its own
proprietary and/or confidential information within its own organization, but not
less than a reasonable degree of care; (iii) use such Confidential Information
only for the purposes of the Agreement and for no other purposes; (iv) restrict
disclosure of such Confidential Information solely to its representatives with a
need to know in connection with the Agreement and related Services (and provided
that such persons are advised of the obligations assumed herein and agree to be
bound by obligations of confidentiality and non-use to protect the disclosing
party’s rights and interest hereunder), and (v) shall not disclose such
Confidential Information to any third party that is not a representative of
receiving party, without prior written approval of the disclosing party.
Representatives shall be limited to such party’s affiliates, directors,
officers, partners, employees, agents, accountants, advisors, attorneys,
bankers, potential financing sources and potential joint venturers. 31.
SURVIVAL. Despite expiration or termination of the Agreement for any reason, all
provisions in the Agreement containing representations, warranties, payment
obligations, releases, defense obligations and indemnities, and all provisions
relating to Confidential Information, construction and interpretation of the
Agreement, employee solicitation, employment matters, intellectual property,
insurance, disclaimer of certain remedies and damages, limitations of liability,
dispute resolution and governing law, and all causes of action which arose prior
to expiration or termination, shall survive until, by their respective terms,
they are no longer operative or are otherwise limited by an applicable statute
or contractual period of limitation. 32. COUNTERPARTS This MSA may be executed
in one or more counterparts, each of which will be deemed to be an original copy
of this MSA and all of which, when taken together, will be deemed to constitute
one and the same MSA. 33. WAIVER Page 29



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted030.jpg]
Execution Copy The waiver by either Party of any default or breach of the
Agreement shall not constitute of waiver of any other or subsequent default or
breach. Except for actions for common law fraud, no action, regardless of form,
arising out of the Agreement may be brought by either Party more than eighteen
(18) months after the cause of action has occurred. 34. GOVERNING LAW This
Agreement will be governed by and interpreted according to the laws in the
jurisdiction where the Services are provided. In any court or arbitration
proceeding, the court or arbitrators shall apply the substantive law of the
jurisdiction where the Services are provided, ignoring any conflict of law rules
that would direct the application of the substantive law of another
jurisdiction. The Parties hereto have caused this MSA to be executed by their
duly authorized representatives. [Remainder of page left blank intentionally,
signature page follows ] Page 30



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted031.jpg]
Execution Copy IN WITNESS WHEREOF, the Parties hereto have caused this MSA to be
executed by their duly authorized representatives. Prestige Brands, Inc. Geodis
Logistics LLC By: /s/ Ron Lomabrdi_ By: /s/ Mike Honious Name: Ronald Lombardi
Name: Mike Honious Title: President and CEO Title: Chief Operating Officer Page
31



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted032.jpg]
STATEMENT OF WORK No. 1 (Clayton, Indiana) This Statement of Work No. 1 (this “
SOW ”) dated and effective as of May 13, 2019 (the “SOW Effective Date ”), is
made by and between Prestige Brands, Inc., having its principal place of
business at 660 White Plains Road, Suite 250 Tarrytown, NY 10591, together with
its agents, Affiliates or subsidiaries (hereinafter referred to as “ CLIENT ”)
and GEODIS Logistics LLC, a Tennessee limited liability company, having its
principal place of business at 7101 Executive Center Drive, Suite 333,
Brentwood, Tennessee 37027 (hereinafter referred to as “ GEODIS ,” collectively
the “ Parties ”). This SOW is governed by, incorporated into, and made part of,
that certain Master Services Logistics Agreement, as amended from time to time
(the “ MSA ”), dated as of May 10, 2019, by and between CLIENT and GEODIS. This
SOW defines the Services that GEODIS will provide to CLIENT in accordance with
the terms of the MSA and this SOW. The terms of this SOW are limited to the
scope of this SOW and shall not be applicable to any other SOWs which may be
executed and attached to the MSA. To the extent there is a conflict between the
terms of this SOW and the MSA, the terms of the MSA shall control, except for
terms where the MSA expressly permits the SOW to control in the event of
conflict with the MSA, or where the Parties agree that the terms of the SOW
shall control. 1. DEFINITIONS. Capitalized terms used herein and not otherwise
defined shall have the meanings given them in the MSA or attached Exhibits. a.
“Accessorial Charges” shall have the meaning as set forth in the attached SOW-1
Exhibit B . b. “Asset Costs” shall have the meaning as set forth in the attached
SOW-1 Exhibit B. c. “Fees”, “Charges”, “Agreed Rates” or “Rates” shall have the
meaning as set forth in the attached SOW-1 Exhibit B . d. “Initial Expenses”
shall have the meaning as set forth in the attached SOW-1 Exhibit B . e. “Leased
Costs” shall have the meaning as set forth in the attached SOW-1 Exhibit B. f.
“Operating Parameters” shall have the meaning as set forth in the attached SOW-
1 Exhibit A . g. “Products” or “Goods” means primarily over the counter consumer
packaged goods which are shipped to, warehoused in, handled, packaged, processed
and/or shipped from the Warehouse that are the subject of the Services, as more
fully described in the attached SOW-1 Exhibit C. h. “Renewal Term” any period of
time for which the SOW is renewed or extended beyond the Initial Term. i.
“Services” means any and all of the services to be performed by GEODIS as
described in this SOW, and as more fully described to in the attached SOW-1
Exhibit A . STATEMENT OF WORK 1 (Clayton, Indiana) Page 1



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted033.jpg]
j. “Warehouse” or “Warehouse Facility” shall mean the warehouse facility,
located at 1716 Innovation Blvd., Clayton, IN, 46118 at which the Services will
be performed. The Parties acknowledge and agree that GEODIS is still negotiating
the lease agreement covering the Warehouse (the “Lease”). GEODIS anticipates
that the Lease will be executed within the next ten (10) business days. GEODIS
agrees to continue negotiating the Lease in good faith. Should the Lease not be
executed, or should the negotiations with the owner of the Warehouse cease for
any reason, GEODIS agrees that it will pursue an alternate location of like kind
and quality acceptable to CLIENT, whereupon the MSA, SOW, and associated
exhibits will be modified as required to reflect the new address for the
Warehouse (an “ Alternate Warehouse ”). Upon such event, the Parties will agree
to collaborate and negotiate the appropriate amendment to the MSA, SOW, and
associated exhibits concerning a reasonable adjustment to pricing, deadlines and
launch dates to the extent required. The Parties agree and acknowledge that
deadlines and launch dates are also contingent upon landlord’s substantial
completion of the Warehouse. 2. STATEMENT OF WORK TERM. The term of this SOW (“
SOW Term ”) shall commence on the SOW Effective Date and shall continue for a
period of approximately five (5) years until September 30, 2024 (“ Initial Term
”) unless terminated pursuant to Section 8 of the MSA. At least one (1) year
prior to the end of the Initial Term CLIENT will have an option to renew the
Agreement for an additional five (5) year term, provided that the Parties are
able to mutually agree on pricing, scope and other terms. The Initial Term and
any Renewal Term(s) shall be collectively referred to as the “ SOW Term .” 3.
EXHIBITS. The following exhibits (“ Exhibits ”) shall be attached hereto and by
this reference are made a part hereof. SOW-1 EXHIBIT A – SCOPE SERVICES SOW-1
EXHIBIT B – RATES SOW-1 EXHIBIT C – PRODUCT DESCRIPTION SOW-1 EXHIBIT D – KEY
PERFORMANCE INDICATORS SOW-1 EXHIBIT E – IT STANDARDS 4. CONDITIONS TO
“GO-LIVE”. GEODIS has provided a comprehensive timeline of key milestones for
integration development and testing for electronic data exchange (EDI) and the
WMS. Both Parties will use their best efforts to execute the responsibilities
and tasks outlined in the timeline to meet the key milestone dates. In the event
that a key milestone date is not met, the Parties acknowledge that inbound and
outbound go-live dates may be impacted accordingly. [THE NEXT PAGE IS THE
SIGNATURE PAGE] STATEMENT OF WORK 1 (Clayton, Indiana) Page 2



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted034.jpg]
IN WITNESS WHEREOF, the Parties hereto have executed this SOW as of the date
first above written by their undersigned duly authorized representatives.
Prestige Brands, Inc. Geodis Logistics LLC By: /s/ Ron Lombardi By: /s/ Mike
Honious Printed Name: Ronald Lombardi Printed: Name: Mike Honious Title:
President and CEO Title: Chief Operating Officer STATEMENT OF WORK 1 (Clayton,
Indiana) Page 3



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted035.jpg]
GEODIS Confidential Execution Copy SOW-1 Exhibit A Scope of Services This
Exhibit A includes: (i) a high-level overview of the fulfillment and logistics
solution to be implemented and provided under the Agreement; (ii) key data,
information and other operational profiles and parameters provided by CLIENT
upon which the scope of the Services and associated fees and charges were based
and agreed to (“ Operational Parameters ”); (iii) a description of the Services
to be provided by GEODIS; (iv) a list of CLIENT responsibilities, the
fulfillment of which are necessary for satisfactory performance of the Services;
and (v) a description of the methodology for implementing the Services. The term
of this SOW shall be as set forth in the Agreement (the “ SOW Term ”). 1.
Overview. The logistics solution to be provided pursuant to the Agreement
generally includes receiving the Products) into inventory at the Warehouse,
warehousing the Products, and picking, packing and shipping Products from the
Warehouse in accordance with CLIENT provided instructions. Inbound shipments
will arrive daily via truckload (TL), less than truck load (LTL), and ocean
container. Initial annual inbound are estimated to be no more than [***] cases,
with an estimated year over year (YOY) growth of [***] except for year 3 which
is estimated to be [***] and will include an estimated average of [***] active
SKUs, with an estimated maximum of [***]. Hazardous Materials are included in
the Products. After receipt, Products will be stored at the Warehouse, which has
a capacity for CLIENT of up to 500,000 square feet in years 1 and 2, and a
maximum capacity for CLIENT of 602,073 square feet in years 3 through 5
allocated for the performance of the Services. The amount of space allocated for
Products and Services may be adjusted upon written agreement of the Parties.
Outbound shipments will be cases and pallets via, TL, LTL, and parcel, primarily
in the business to business channel. Standard orders received before the cutoff
time (established by the Parties from time to time) are generally expected to be
picked, packed and fulfilled/ship confirmed within a [***] day window based on
scheduled must ship by dates. Average and peak outbound volumes are listed in
Section 2.3. [***] Unless otherwise agreed by the Parties, CLIENT will be
responsible for all communications with its customers; GEODIS will not receive
any customer/end-user complaints or service calls. As used herein the term
“Receiving Go-Live ” means the date of first inbound receipt of Product, and
term “Shipping Go-Live ” means the date of first outbound shipment of the
Products. The estimated dates of Receiving Go-Live and Shipping Go-Live are set
forth in Section 5. With respect to new product acquisitions by CLIENT, CLIENT
agrees to use commercially reasonable efforts to provide GEODIS adequate advance
notice of such purchase or acquisition in order to allow GEODIS the ability to
appropriately plan and discuss the new product mix with CLIENT. Exhibit A –
Scope of Services. Page 1 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted036.jpg]
GEODIS Confidential Execution Copy 2. Operational Parameters. The Services
described in this Exhibit A , and the associated fees and charges outlined in
Exhibit B , are based upon inbound, outbound, on-hand inventory volume
projections, year over year growth estimates and other data, projections and
information provided to GEODIS by or on behalf of CLIENT prior to the date of
the SOW, including, without limitation, the key Operational Parameters set forth
herein. Any variance in the Operational Parameters of [***] (or changes in any
other data, projections or information provided by or on behalf of CLIENT,
and/or other changes to the scope of Services) as compared to the year-one
baseline values established as of the date of the SOW may result in additional
costs and/or impact timelines, project plans and performance levels. Any
different or additional Services (including, without limitation, any alteration
to the facilities/equipment or level of labor) that may be required as a result
of such changes or variances will be performed or executed only if agreed upon
and approved by the Parties in accordance with the procedures set forth in the
MSA. 2.1. Inbound. The following table sets forth a summary of the profile of
inbound shipments: Parameter Baseline Value – Year 1 Arrival Mode(s) [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] Volume [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Mix
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Exhibit
A – Scope of Services. Page 2 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted037.jpg]
GEODIS Confidential Execution Copy Data Capture/Labeling [***] [***] [***] [***]
[***] [***] [***] [***] Returns [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] Inbound Handling [***] [***] [***] [***]
[***] [***] [***] [***] 2.2. Processing/Put Away/Storage. The following table
sets forth a summary of the profile of Product storage: Parameter Baseline Value
– Year 1 [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Exhibit
A – Scope of Services. Page 3 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted038.jpg]
GEODIS Confidential Execution Copy 2.3. Outbound. The following table sets forth
a summary of the profile of outbound shipments: Parameter Baseline Modeled Value
– Year 1 [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] 3. GEODIS Services. GEODIS will provide receiving,
warehousing, distribution and mutually acceptable value-added services to
support CLIENT’s business as more fully described below. Operations will be
conducted at the Warehouse using a two-shift, Monday through Friday (excluding
holidays), from 07:00 until 00:30 local time (“ Operating Hours ”) with options,
as agreed by the Parties to work overtime on Saturdays and/or Sundays. Exhibit A
– Scope of Services. Page 4 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted039.jpg]
GEODIS Confidential Execution Copy 3.1. Inbound/Receiving. 3.1.1. General
Process. All inbound Products will be taken through a standard process that is
designed to provide accurate and timely processing of the applicable Product(s).
Products will be received against [POs] provided by CLIENT via electronic data
interchange (“ EDI ”). To the extent required, GEODIS will sort and segregate
Products upon arrival as appropriate to separate SKUs. GEODIS will then check
the quantity of cases or pallets, as applicable, against the expected receipt
quantities and Product descriptions. GEODIS will promptly notify CLIENT of any
identified discrepancies or other exceptions. Any identified exceptions will be
handled in accordance with mutually acceptable procedures established as part of
the implementation phase described below (the “Implementation Phase ”). Products
received without exception, and Products received with exceptions that are
resolved such that the Products are to be accepted into stock, will be put away
as described below. Products that are subject to exceptions that are not
resolved in a manner such that they are available (e.g., damaged or
return-to-vendor items), and Products that for some other reason are not to be
included in available stock in the WMS (e.g., Products flagged for special
handling or requiring hazmat determination) will be segregated in the Warehouse
pending resolution/disposition. GEODIS expects that product will be received in
to the Warehouse on hold. When the CLIENT communicates, in writing, that the
product is ready to be made available, GEODIS will adjust the inventory
according to the item, lot, and load specification. 3.1.2. First Article
Inspection (“FAI”). GEODIS will conduct its standard first article inspection (“
FAI ”) process for all new Products to capture the missing attributes of the
Product for addition to the Item Files. The FAI will include identification of
any special attributes, such as “hazardous” classification, only as identified
and agreed by the Parties during the Implementation Phase. 3.1.3.
Labeling/License Plates. Products received on hold with the intention to make
available in the WMS, will be labeled at the lowest unit of measure (“ UOM ”),
with a unique master license plate (“ LP ”). For example, a single SKU pallet
would receive one master LP, but each individual case on that pallet would not.
The master LP will be tied to SKU number, description, quantity received,
creation date, expiration date, and lot number. 3.1.4. Inbound Inspections. All
inbound shipments will be visually inspected, on the exterior only, for mold,
mildew, and/or significant damage. Trailers will also be inspected, including
temperature checks for refrigerated loads. Any identified damage will be handled
as an OSD as described below. GEODIS shall maintain a log or other documentation
to ensure that 100% of all inbound shipments have been inspected as required
hereunder. 3.1.5. Inbound Audits. One case per lot per load will be audited. All
Shipments will be audited using this process. The sample size for any audit will
be as mutually agreed by the parties from time-to-time. The audits will consist
of validating SKU, quantity, quality, LOT, and pallet configuration. CLIENT may,
upon reasonable request, have a representative present for such audits. Exhibit
A – Scope of Services. Page 5 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted040.jpg]
GEODIS Confidential Execution Copy 3.1.6. Over, Short and Damaged Product
(“OSD”). GEODIS will promptly notify CLIENT of any OSD identified during
unloading/receipt by noting it on the applicable delivery receipt where
practicable. The Parties acknowledge, however, that, due to the nature of some
of the Product and/or the manner in which it is packaged/palletized, some OSD
issues may not be identified until after the Product is received and the
delivery receipt has been provided to CLIENT, in which case, GEODIS will notify
CLIENT promptly following discovery. Product that is received as damaged
merchandise will be received in WMS as such and placed into non-allocable
(damaged) locations within the Warehouse. Likewise, for OSD occurring during
Warehouse operations, damaged Product will be adjusted out of available
inventory and will be moved to the appropriate non-allocable (damaged)
location(s) within the Warehouse. GEODIS may dispose of OSD Products in
accordance with CLIENT’s disposal and/or destruction requirements and as
discussed on a quarterly basis between the Parties, on an agreed upon interval
not to exceed ninety-five (95) days. 3.1.7. Additional Services. GEODIS
understands that some SKUs will require unboxing to convert the case to shelf
quantity during the receiving process. These conversions will be charged in
accordance with the open book rate structure set forth in Exhibit B . Additional
VAS services can be supported as agreed by the Parties from time-to-time. 3.2.
Storage and Inventory Management. 3.2.1. Put Away. Products that have completed
the receiving process and are otherwise ready for put away will be placed in
appropriate storage locations and remain on hold in the WMS until notified by
the CLIENT. Unless otherwise agreed by the Parties, GEODIS will endeavor to
manage inventory on a FEFO basis. On occasion, an order may require a specific
LOT/expiry, and such orders will be charged in accordance with the open book
rate structure set forth in Exhibit B . Product received with a shorter FEFO
than that currently in a pick front, is expected to be held from allocation
until the current pick front is consumed. In the event CLIENT requires that
Products be transferred into the Warehouse ahead of the agreed upon schedule
established during the Implementation Phase, CLIENT acknowledges that GEODIS may
place the Products in the Warehouse at locations that may not be the regular
designated locations for such Products as deemed appropriate by GEODIS, and
GEODIS shall have no obligation or liability for inefficiencies or other delays
in performance related to such temporary location. Such Products will be moved
to the regular locations, at CLIENT’s expense, at a mutually agreeable time but,
in any event, no more than 18 months after Receiving Go-Live. 3.2.2. Inventory
Management. GEODIS will implement and maintain its inventory management process
in an effort to control shrink and damages. GEODIS shall be entitled to a shrink
allowance as described in the MSA. GEODIS will work with CLIENT during the
Implementation Phase to determine any cycle counts and any audits to be
performed. Physical inventories or other audits and cycle counts will be
performed on a quarterly basis. Any additional physical inventories required by
CLIENT will be performed under the open book rate structure set forth in Exhibit
B . A predetermined cycle counting program will be agreed upon by both Parties
for the gantry in order to minimize the downtime for processing orders. Exhibit
A – Scope of Services. Page 6 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted041.jpg]
GEODIS Confidential Execution Copy 3.2.3. Additional Services. QA holds will be
communicated in writing by the CLIENT to GEODIS, and an inspection process may
occur. Inventory will be systemically held in its current locations until the
CLIENT has determined next steps. During a recall, GEODIS will support CLIENT
and perform any additional work as agreed to by the Parties. This additional
work will be performed under the open book rate structure set forth in Exhibit B
. 3.3. Outbound/Shipping. 3.3.1. General. All outbound Products will be taken
through GEODIS’s standard process that is designed to provide accurate and
timely fulfillment of orders. CLIENT will transmit all outbound orders to GEODIS
in a mutually agreeable format via EDI. Standard orders received before the
cutoff time established by the Parties from time to time are generally expected
to be picked, packed and shipped within 10-14 days based on scheduled must ship
by dates. Orders received after cutoff- time are expected to be fulfilled/ship
confirmed as close to the must ship by dates as capacity will allow. 3.3.2.
Order Preparation/Shipping. Except as otherwise agreed by the Parties, all
orders will be picked at the pallet, layer, and case level and packed/prepared
for shipment at the pallet and case level. Once packed, outbound orders will be
labeled, manifested, staged, and scanned to the assigned dock door for shipment
via TL, LTL, and Parcel. The Parties will establish a process to manage order
exceptions. Any orders or lines that require planned cancelation or “zero
shipment” will be communicated in writing. CLIENT requested order cancelations
or changes after picking, will be excluded from the KPIs as specified in Exhibit
D and will be performed under the open book rate structure set forth in Exhibit
B 3.3.3. Special Handling. Products identified in the Item Master File as
requiring special handing, such as hazmat, batteries, or, retailer specific
requirements will be communicated to GEODIS prior to staging for shipment.
3.3.4. Outbound Audits. GEODIS will audit 100% of outbound orders for accuracy
through the Product Transfer and Ramp Plan for each of the nine (9) Product
waves and will gradually decrease the percentage of audited volume to 5%.
Pursuant to an audit reduction schedule agreed upon by the Parties, the Parties
will assess quality progress with the goal of reaching a 5% outbound volume
within the first 30 days at the conclusion of the Ramp Plan. Orders that are
audited will be randomly selected from the pool of available orders for the day.
The sample size for any audit will be as mutually agreed by the Parties from
time-to-time. The audits will consist of validating item count, SKU accuracy,
label placement, etc. by visual and systemic inspections. CLIENT may, upon
reasonable request, have a representative present for such audits.
Notwithstanding the foregoing, at CLIENT’s request, GEODIS will maintain a
process to flex audit percentages to meet the CLIENT’s requirements, provided
that. any additional resources required to meet such flex audit percentages
requested will be performed at the request of CLIENT pursuant to the open book
rate structure set forth in Exhibit B. Exhibit A – Scope of Services. Page 7 of
13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted042.jpg]
GEODIS Confidential Execution Copy 3.4. Supplies. Except to the extent mutually
agreed by the Parties, GEODIS will procure and maintain a reasonably adequate
supply of general operating supplies (i.e. labels, tape, blank paper stock,
etc.). CLIENT will be billed for supplies as provided in Exhibit B . CLIENT will
be responsible for communicating to GEODIS any preferred vendors for specialized
supplies. 3.5. Reports. GEODIS will provide access to system reports to provide
visibility of daily operations metrics. There are a total of forty-one (41)
standard reports available to the CLIENT to select for their business. During
the first six (6) months following Receiving Go-Live, GEODIS will work with
CLIENT to make operational adjustments to reports developed during the startup.
CLIENT will be able to adjust up to twenty (20) standard reports and develop ten
(10) customized reports for free with the understanding that all data fields are
supported by a GEODIS IT system. All changes requested during the first six (6)
months following Shipping Go-Live and after will adhere to the GEODIS IT Work
Request Process. Requests will be prioritized and completed based on estimated
dates provided by the GEODIS IT team. After the first six (6) months following
Shipping Go-Live any report requests will be developed based on the IT pricing
structure in Exhibit B except for two (2) additional customized reports that
will be provided for free. 3.6. CHEP Pallets. To the extent that CHEP pallets
are required or used in connection with the Services, GEODIS will manage pallet
inventory in an effort to maintain availability of an appropriate quantity of
CHEP pallets. GEODIS will use CLIENT’s account number for ordering CHEP pallets,
and CLIENT shall be responsible for the cost of procuring and handling all CHEP
pallets. CLIENT and GEODIS will complete a monthly reconciliation of CHEP
pallets in accordance with procedures developed during the Implementation Phase.
3.7. Value Added Services. GEODIS may, upon mutual written agreement of the
Parties, provide value added services (“ VAS ”) at the request of the CLIENT.
VAS will, if agreed upon and approved by the Parties as to scope and charges, be
documented in writing between the Parties (email communication being
sufficient). To the extent GEODIS is able to deploy existing warehouse labor
from the local campus network to perform in scope VAS services, such services
will be performed under the open book rate structure set forth in Exhibit B .
Anything requiring licensing and lot batch creation is not considered in-scope
VAS services, and will be billed pursuant to a separate rate to be mutually
agreed upon by the Parties. 3.8. Security. GEODIS will secure the Warehouse by,
among other things: (i) having employees enter through a single point of entry
using GEODIS provided ID cards; (ii) limiting/restricting carrier access to the
Warehouse; (iii) installing and maintaining a monitored intrusion detection
system/CCTV system; (iv) providing a “hotline” for reporting suspicious activity
at and around the Warehouse; and (v) provide exterior guard services. GEODIS
will follow industry standard security and risk mitigation practices as outlined
in Transported Asset Protection Association guidelines. 4. Integration and Data
Exchange . The Parties acknowledge that the successful execution of the Services
set forth in this SOW will require the transmission and sharing of data. To
ensure the correct type of data is being transmitted in an acceptable timeframe,
the Parties agree to exchange of data as outlined in the GEODIS Functional
Specification Document (FSD). 5. Yard Management . GEODIS will manage a secured
yard and perform activities such as trailer management, inbound inventory, and
outbound shipments. A security guard will be on site at all times enabling
Exhibit A – Scope of Services. Page 8 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted043.jpg]
GEODIS Confidential Execution Copy carriers approved by the Parties to drop
trailers during or after Operating Hours. The Parties will agree to provide
specific carriers with a limited number of trailers available to occupy space
within the yard for the sole intent to support the CLIENT’s business. Carriers
will not be allowed to drop trailers at dock doors after Operating Hours. Any
management of refrigerated trailers is considered out of scope as of the
Effective Date. 6. CLIENT Responsibilities. The Parties acknowledge that
satisfactory performance of the Services is contingent upon CLIENT’s assistance
and cooperation. Accordingly, in addition to other CLIENT responsibilities set
forth elsewhere, CLIENT shall have the following responsibilities: 6.1. Contact
Information. CLIENT will, from time-to-time, provide an up-to-date contact list
of key business subject matter experts assigned to the team and a dedicated
project manager to serve as single points of contact for the applicable subject
matter. 6.2. Forecasts. At least [***], each at the daily level to facilitate
resource planning. Without limiting the foregoing, CLIENT must provide inbound,
inventory, and outbound data as needed or requested by GEODIS to support
operations. 6.3. Electronic Purchase Order. At least one business day, but in no
event less than 24 operating hours, in advance of each inbound shipment, CLIENT
will provide detailed purchase order(s) (“ PO ”) in a mutually agreeable format
via EDI that describes each shipment in reasonable detail, including, without
limitation, description of each item, quantity of each item, and such other
information as GEODIS may reasonably request. 6.4. Transportation. GEODIS will
handle the management of all domestic inbound transportation on behalf of the
CLIENT. The CLIENT will handle all international inbound transportation at its
own expense. CLIENT or its designee must make inbound appointments for each
international shipment with the GEODIS Warehouse at least one business day, but
no less than 24 operating hours, in advance. Appointments will be available only
during normal operating hours.. In the event that a carrier arrives with
malicious intent or with unsafe equipment, GEODIS reserves the right to turn
away the load in its commercially reasonable discretion. If a load arrives off
schedule, GEODIS will use commercially reasonable efforts to reschedule the load
and minimize the impact of operations provided however, that GEODIS shall not be
responsible for detention or demurrage charges. In any event that a load
requires turn away or rescheduling, GEODIS will notify CLIENT of the situation.
6.5. CLIENT Onsite Personnel. In the event that the Parties agree that CLIENT’s
personnel will be onsite at the Warehouse at any time, the provisions regarding
CLIENT’s indemnification obligations in the MSA shall apply to such onsite
presence of CLIENT’s personnel. 6.6. Retail Requirements and Gantry Allocation.
CLIENT will manage the relationship with the retail customers and will be
responsible for communicating any updates to logistics services. The Parties
will develop a document “Retailer Requirements Matrix” to ensure requirements
for specific retailers are adhered to in the operation. The Retailer
Requirements Matrix will be subject to change as retailer specific requirements
change. All requirements captured in the matrix will reference the version or
release of the formal routing guide published by each retailer. CLIENT will be
responsible for reviewing and approving the Retailer Requirements Matrix and
communicating any exceptions or changes that are deviations from specific
Exhibit A – Scope of Services. Page 9 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted044.jpg]
GEODIS Confidential Execution Copy requirements outlined in formal routing
guides. The Retailer Requirements Matrix will be used in conjunction with a
gantry allocation document to determine which retailers will be eligible for
outbound picking within the gantry system. Prior to Receiving Go-Live, the
Parties will construct and agree upon a gantry specific ramp plan. The plan will
include retailer specific requirements, and the potential percentage of layer
picks estimated for throughput. 6.7 Chargeback Liability. Upon completion of the
Retail Requirements Matrix, to the extent CLIENT incurs liability for specific
performance related errors from its customer (“Compliance Chargebacks”) and the
root cause of such chargeback is due to GEODIS’s error or omission, GEODIS will
be liable to CLIENT subject to the conditions set forth below: a. GEODIS shall
have one hundred eighty (180) days from the date of Shipping Go-Live to become
compliant with existing customer routing guidelines, and any Compliance
Chargebacks that occur during or relate back to this period shall be the sole
responsibility of CLIENT. b. CLIENT shall use its best efforts to notify GEODIS
as soon as it has knowledge of the incurrence of Compliance Chargebacks so that
GEODIS may take immediate corrective action. c. All claims for Compliance
Chargebacks will be provided by CLIENT to GEODIS within thirty (30) days of
CLIENT receiving notice of such Compliance Chargeback. Each claim shall include
documentation and detail sufficient for GEODIS to research the origin, or root
cause of the Compliance Chargeback. GEODIS will have thirty (30) days from the
receipt of each claim to confirm acceptance or provide a commercially reasonable
reason for declining the acceptance of Compliance Chargeback. Pending the
resolution of the Compliance Chargeback claim, CLIENT will not offset or
withhold payments due to GEODIS under this Agreement. d. In the event that
CLIENT gains a new customer with specific customer routing guidelines, or if the
customer routing guidelines change for an existing customer, GEODIS shall have
sixty (60) days from the date of first outbound shipping for any new customer,
and sixty (60) days from the receipt of the revised customer routing guidelines
for any existing customer, to become compliant with the new and/or revised
customer routing guidelines, and any Compliance Chargebacks that occur during or
relate back to this period shall be the sole responsibility of CLIENT. e. The
annual maximum amount of GEODIS Chargeback liability to CLIENT will be [***] per
SOW Term year, Compliance Chargebacks that exceed this cap shall be the sole
responsibility of CLIENT. Further, GEODIS shall be afforded a [***] Chargeback
Compliance allowance in that GEODIS shall not be liable for Compliance
Chargebacks until such Compliance Chargebacks equal greater than [***] in the
aggregate for each SOW Term year. Thereafter, GEODIS shall be liable for all
Compliance Chargebacks in excess of [***]. f. The same exclusions to liability
for KPIs set forth in Exhibit D shall apply to this section. g. Unless otherwise
addressed in the MSA, the following are specific exclusions to GEODIS
Chargebacks, howsoever caused, and will remain the sole-responsibility of the
CLIENT: (i) cargo loss or damage claims; Exhibit A – Scope of Services. Page 10
of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted045.jpg]
GEODIS Confidential Execution Copy (ii) non-transportation-related
non-conformity chargebacks; (iii) delays at the port, or customs clearance
delays; (iv) hidden damage or hidden quantity count concerns not reported to
GEODIS within fifteen (15) days after CLIENT becomes aware of such loss or
damage; (v) chargebacks related to product or inventory unavailability, unless
such Product was unavailable for reasons within GEODIS’s reasonable control;
(vi) chargebacks related to delays in shipment resulting from volume spikes of
greater than 20% from the Locked Forecast; (vii) chargebacks for orders
processed through the gantry during the first ninety (90) days from gantry
go-live; (viii) chargebacks for claims greater than 90 days from the delivery
date of the Product; (ix) chargebacks for items or actions not captured within
the agreed upon Retail Requirements Matrix; (x) with respect to on-time shipping
related chargebacks, GEODIS shall only be liable for these chargebacks if GEODIS
ships an order after its intended shipping date and CLIENT has provided three
(3) business days’ notice in advance of the need for such shipment. In the event
the forecast materially changes, for example due to a sudden customer demand,
the Parties shall mutually discuss resolving the forecast change so as to
mitigate any future chargebacks. 7. Implementation Phase. The Parties will work
together to implement the solution described in this Exhibit A as follows: 7.1.
General. The Parties will initially meet to refine project goals and orient
their respective teams. During the first 90 days following the Effective Date,
GEODIS shall utilize its proprietary program management process to perform the
mutual due diligence necessary to formulate the detailed plan necessary for the
Parties to meet the milestones set forth below (“ Project Plan ”). The Project
Plan will address issues such as: schedule, budget, resources to be assigned to
each task and a go-forward communication plan. CLIENT shall provide all
assistance deemed necessary by GEODIS in performing such due diligence and
creating the Project Plan. As the Project Plan is executed, initial standard
operating procedures will be developed and documented. Additionally, the Parties
will complete: (i) systems configuration and testing, (ii) facility preparation,
(iii) functional, technical, and operational testing, and (iv) training. The
process for transfer of the Products from their current facilities into the
Warehouse will be a sub-set of the Project Plan, including the plans for CLIENT
to dispose of inactive or obsolete Products. Once the Project Plan has been
executed and operational steady state is achieved, operation of the solution
will transition from the project implementation team to operations. Exhibit A –
Scope of Services. Page 11 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted046.jpg]
GEODIS Confidential Execution Copy 7.2. Product Transfer and Ramp Plan. The
Parties have been developing, and will continue to develop, a detailed product
transfer and ramp plan (the “ Product Transfer and Ramp Plan ”) that will govern
(i) the transfer of Product to the Facility, including transfers from a former
3PL provider (“ Transfers ”), (ii) general inbound receipt of Product from third
party vendors (“ Vendor Receipts ”), and (iii) outbound shipping of Product (“
Outbound Shipping ”) during the Implementation Phase. This plan will be separate
and apart from the Project Plan. The Product Transfer and Ramp Plan shall be
finalized and agreed to by both Parties at least twelve (12) weeks prior to the
anticipated Receiving Go-Live date as defined herein, and the Product Transfer
and Ramp Plan may be modified from time to time upon mutual agreement of the
Parties. Services performed with respect to Vendor Receipts and Outbound
Shipping will be billed as set forth in Exhibit B . Services performed with
respect to Transfers have not been included as part of CLIENT’s initial
operating budget, and these services will be billed on an open book pricing
structure, as further set forth in the Product Transfer and Ramp Plan. Any dates
and budgets set forth in the Product Transfer and Ramp Plan are intended only as
general estimates, and are contingent upon, among other things: (i) the Parties’
timely acceptance of the finalized Product Transfer and Ramp Plan, (ii) all
systems testing being completed and fully functional, including user acceptance
testing and operational readiness testing, (iii) timely and proper receipt of
Transfers and other inbound Product as outlined in the Product Transfer and Ramp
Plan, (iv) completion of 100% inspection upon inbound receiving and put away,
(v) completion of the agreed upon outbound audit ramp down timeline, and (vi)
actual inbound and outbound volumes matching those set forth in the Product
Transfer and Ramp Plan. Should any of the forgoing not occur, CLIENT understands
that any go-live dates and budgets may be impacted accordingly. 7.3. Milestones.
The milestones set forth below are high-level milestones as of the date of the
MSA and SOW and are a general estimate of the time required to reach each
milestone. The Parties acknowledge, however, that such dates are subject to
change for a variety of reasons. Milestone Date MSA and SOW Execution [***]
System Go Live [***] Receiving Go-Live [***] Shipping Go-Live [***] 7.4.
Communications Plan. Project progress will be reported during implementation
using multiple formats in the intervals outlined below. Stakeholder Type of
Frequency Format Assigned To Communication Executive Sponsor Progress Summary
Monthly Meeting Project Manager Project Sponsor Project Progress Weekly Status
Report Project Manager Project Team Project Progress Weekly Status Report
Project Manager Project Team Timeline Progress Weekly Meeting / Plan Project
Manager Project Manager Task Progress Weekly Email Work stream Owners Exhibit A
– Scope of Services. Page 12 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted047.jpg]
GEODIS Confidential Execution Copy 7.5. Stakeholders. The names, roles and
responsibilities of the key stakeholders assigned to the project are as follows:
Name Role Responsibilities Rob Riley GEODIS Start-Up Owner Project Steering,
Conflict Resolution Kevin Flinn GEODIS Senior Director of Project Steering,
Project Operations Implementation, Conflict Resolution Mary Akhom GEODIS Project
Manager Project Implementation Jeff Zerillo CLIENT Project Champion Project
Steering, Conflict Resolution Reid Terch CLIENT Project Manager Project
Implementation Either Party may change is key stakeholder(s) upon notice to the
other Party. Exhibit A – Scope of Services. Page 13 of 13



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted048.jpg]
GEODIS Confidential Execution Copy SOW – 1 Exhibit B - Rates In consideration
for the Services, CLIENT shall pay GEODIS the fees and charges (“ Rates ”) set
forth in this SOW 1 – Exhibit B (“ Exhibit B ”). The terms and conditions of the
Agreement are incorporated herein by reference, and defined terms used, but not
otherwise defined herein, shall have the meanings assigned to them in the
Agreement or other Exhibits. The Rates were determined in reliance on the
Operational Parameters set forth in SOW 1 - Exhibit A (“ Exhibit A ”),
information set forth in this Exhibit B and the other Exhibits to the SOW, as
well as other data, projections or information provided to GEODIS by or on
behalf of CLIENT. As more specifically described in Exhibit A, any variances or
changes to (i) the Operational Parameters or Forecasts, (ii) any other data,
projections or information provided to GEODIS by or on behalf of CLIENT, or
(iii) the scope of Services from the year one baseline values may result in
additional costs or impact timelines and project plans. Any different or
additional Services (including, without limitation, any alteration to the
facilities/equipment or level of labor) that may be required as a result of such
changes will only be executed if agreed upon and approved by the Parties in
accordance with the procedures set forth in the MSA. 1. Open Book Pricing.
CLIENT and GEODIS agree to an open book pricing structure wherein Client agrees
to pay all the expenses for the Services, plus the applicable margin set forth
herein. 1.1. [***] TABLE 1.1.1 – [***] G & A Margin [***] Management Margin
[***] Warehouse Labor $ [***] Temporary Labor $ [***] Clerical $ [***] Total
Expenses $ [***] G&A Margin $ [***] Management Margin $ [***] Total Total $
[***] [***] Once the operation reaches steady state (as mutually determined by
the Parties, but no sooner than six (6) months after Receiving Go-Live), the
Parties will begin discussions to develop a fixed/variable rate-based pricing
method to replace the open book pricing structure. 2. Forecasts and Operating
Parameters. CLIENT is responsible for providing and updating Forecasts and
related information in accordance with Exhibit A , which will be used to prepare
each year’s operating budget. In addition to the Forecasts provided by CLIENT,
the operating budgets will be based on the Operational Parameters set forth in
Exhibit A , and other data, information and forecasts provided by CLIENT from
time-to-time. The forecasts and Operational Parameters will be utilized to
determine the required staffing, equipment, space, capital assets, and other
items required to meet the CLIENT’s business needs as set forth in the operating
budget. 3. Initial and Annual Operating Budget . An initial operating budget has
been developed and agreed to by the Parties to illustrate the charges for the
initial transition process (the “ Initial Operating Budget ”). The Exhibit B –
Rates. Page 1 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted049.jpg]
GEODIS Confidential Execution Copy Initial Operating Budget is set forth in
Table 3.1 – Initial Operating Budget. No later than one hundred twenty (120)
days from the Shipping Go-Live date set forth in Exhibit A , GEODIS will prepare
and provide CLIENT with an operating budget for the current remaining fiscal
year and remaining years of the Term. Each year thereafter, within thirty (30)
days after receipt of the Annual Forecast from CLIENT, GEODIS will provide
CLIENT a revised operating budget for the remaining years of the Term; provided
that such budget shall only be provided on an annual basis and upon timely
receipt of CLIENT’s Annual Forecast. The Parties agree that the Initial
Operating Budget and annual operating budgets are merely estimates for planning
and informational purposes only and Rates may change in the event that actual
costs of the Services provided are higher than the budgeted sums. [table on next
page] Exhibit B – Rates. Page 2 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted050.jpg]
GEODIS Confidential Execution Copy TABLE 3.1 –[***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] 817,379[***]
817,379[***] 1,115,919 [***]1,115,919 [***] 1,115,919 [***] 4,982,515 [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [*** ] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [** *] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[*** ] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [** *] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [* **] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [*
**] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [* **] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [** *] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] Exhibit B – Rates. Page 3 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted051.jpg]
GEODIS Confidential Execution Copy 4. Labor. With respect to labor expenses,
GEODIS has used agreed upon labor productivity standards to complete the direct
labor portion of the Initial Operating Budget, and agreed upon standards to
staff indirect labor, supervisors and management. Actual labor costs will be
calculated as described below. 4.1. Hourly Labor (Direct and Indirect). Actual
wages paid to GEODIS hourly employees to provide the Services including
overtime, PTO, and holidays, plus Margin. 4.1.1. Overtime . Any overtime hours
will be invoiced at the wages described above and multiplied by 1.5, plus
Margin. 4.2. Salary Labor. CLIENT will pay actual salaries, plus Margin, for
GEODIS salaried employees assigned to support the Services. 4.3. Temporary
Labor. GEODIS will use temporary agencies at its discretion to properly staff
the operation. Temporary labor costs will be calculated as: Actual temporary
agency employee wages including the temporary agencies’ markup, plus Margin.
4.4. Benefits. A benefits cost will be applied to all GEODIS Salary Labor and
Hourly Labor at a [***]. The benefits rate will not be applied to Temporary
Labor and shall only apply to those individuals supporting the CLIENT account.
5. Assets. 5.1. Capital Assets. The Parties agree and acknowledge that certain
operating assets are needed to support the Services in Year 1 set forth in
Exhibit A, these assets include, [***] (the “ Capital Assets ”). For CLIENT’s
use of the Capital Assets, an asset usage fee will be charged to CLIENT each
month during the Term (“ Asset Usage Fee ”). [***]. GEODIS will begin billing
CLIENT the Asset Usage fee during the month of Receiving Go-Live, on or about
October 1, 2019. [***]. The breakdown of such assets is set forth in Table 5.1.1
(the “ Capital Assets ”). TABLE 5.1.1 – CAPTIAL ASSETS Total Assets Y1 [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] If the actual cost of Capital Assets procured in Year 1 varies from
the total amount above or installation timeline changes, the Asset Usage Fee
will be adjusted accordingly; provided, however, if GEODIS foresees that the
actual cost of Capital Assets procured in Year 1 will be higher when compared to
the amounts set forth above, GEODIS will notify CLIENT, and the Parties will
mutually determine any proposed modifications or alternatives to refrain from
increasing the total price above. Exhibit B – Rates. Page 4 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted052.jpg]
GEODIS Confidential Execution Copy It is the intention of the Parties that
additional Capital Assets will be procured during the term of the agreement as
the operation expands. Accordingly, the asset usage fee will be adjusted based
on the additional assets cost. For avoidance of doubt, the payment of Asset
Usage Fees, including any Termination or Expiration Amounts related thereto as
set forth in the MSA, does not convey title or ownership of any such assets to
CLIENT, and title shall remain with GEODIS. 6. Storage. Beginning on July 1,
2019, CLIENT will be invoiced a monthly fee of [***], for storage (the “Storage
Rate ”) for the three months prior to Go Live Receiving and through Year 1 of
this SOW-1 pursuant to the invoicing terms of this Exhibit B . For Year 2
through the SOW Term, CLIENT will be charged the monthly fees set forth in Table
6.1. Year 1’s monthly Storage Rate is calculated based upon CLIENT’s occupation
of 500,000 square feet in the Warehouse at a rate of [***] per square foot, plus
Margin. Starting in Year 3, CLIENT will occupy 602,073 square feet in the
Warehouse. The space rate and monthly fee is summarized in the table below.
TABLE 6.1 – STORAGE MONTHLY FEE Y1 Y2 Y3 Y4 Y5 [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
The Storage Rate shall be charged regardless of actual space occupied by CLIENT;
should CLIENT wish to occupy a greater square footage space, then subject to
availability and agreement by GEODIS, such space shall be charged at the same
square foot rate noted above. 7. Other Charges / Assessorial. 7.1. Equipment.
Separate and apart the assets defined in Section 6, GEODIS may enter into leases
and short-term rental agreements for warehouse equipment and IT system equipment
to support provision of the Services (see “ Initial Operating Budget”). This
equipment includes without limitation: reach truck, order picker, double pallet
jack, dock stocker, scrubber, yard jockey, RF guns, Laptops and IPADs, etc.
These equipment leases and rentals will be invoiced to CLIENT at cost plus
Margin pursuant to the invoicing terms of this Exhibit B . 7.2. System Order
Charges. IT systems costs associated with warehouse and labor management will be
invoiced to CLIENT at the cost set force in Table 7.2.1 (the “ Synapse Order
Charge ”), plus Margin, pursuant to the invoicing terms of this Exhibit B .
TABLE 7.2.1 – SYNAPSE ORDER CHARGE Y1 Y2 Y3 Y4 Y5 Order Volume [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] The order charge in Table 7.2.1
is an estimate only. The rate will be adjusted based on the actual volume. 7.3.
Supplies. Supplies are not included in the Initial Operating Budget and
Operating Budgets prepared thereafter. CLIENT will present a purchase order (“PO
”) to GEODIS to purchase supplies for the Services utilizing, GEODIS’ vendors
and suppliers where applicable, the PO will be paid directly by CLIENT for such
supplies. Should CLIENT elect for GEODIS to purchase supplies on its behalf
outside of the PO process set forth herein, these costs will be billed as a
Miscellaneous Cost pursuant to Section 7.4 below. Exhibit B – Rates. Page 5 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted053.jpg]
GEODIS Confidential Execution Copy 7.4. Miscellaneous Cost: Miscellaneous cost
included in the Initial Operating Budget and Operating Budgets prepared
thereafter or related to facility startups such as fire extinguishers, floor
mats, rack labels, signage, etc. will be invoiced to CLIENT at the cost-plus
Margin, pursuant to the invoicing terms of this Exhibit B . 7.5. Assessorial
Charges. GEODIS reserves the right to invoice CLIENT for any work to be
performed due to a variance in the Operating Parameters, work outside of the
forecasted volumes, or additional work done at the specific request of the
CLIENT that falls outside of the standard scope of Services as set forth in
Exhibit A (the “ Assessorial Charges ”). A Margin will not be applied to
Accessorial Charges, and such charges are not included in the Initial Operating
Budget and Operating Budgets prepared thereafter. During the open book period,
IT support, including but not limited to changes to or newly requested reports,
Labels and ASNs specified in Exhibit A, and any CLIENT’s WMS enhancements,
[***]. Once both Parties agree to a Fixed Variable pricing structure, an
Assessorial Charges table will be added for labor and equipment usage that are
not included in the standard Fixed Variable pricing. 8. Initial Expenses. The
initial expenses related to the start-up of the solution described in Exhibit A
for CLIENT by GEODIS are broken down into professional services charges (“
Professional Service Fees ”), systems implementation costs (“ IT Costs ”), and
training, travel and other charges (“ Onboarding Costs ”, collectively with
Professional Services, and IT Costs, “ Initial Expenses ”), which are as
follows: 8.1. Professional Service Fees. Professional Service Fees will be [***]
which includes travel costs and professional expenses. GEODIS shall provide a
one-time investment (“ Start-up Investment ”) of the full balance of
Professional Service Fee. In the event of termination prior to the expiration
date of this agreement, the CLIENT shall repay GEODIS the Start-up Investment
pursuant to Section 9 “ Termination or Expiration ”. 8.2. IT Costs. IT Costs
will be [***] and shall be payable pursuant to the following schedule: SCHEDULE
8.2 – IT COSTS Jun-19 Jul-19 Aug-19 Sep-19 Oct-19 Nov-19 Dec-19 Total [***]
[***] [***] [***] [***] [***] [***] [***] [***] 8.3. Onboarding Costs.
Onboarding Costs are estimated to be approximately [***], and will be billed as
incurred starting on July 1 st , 2019. If Onboarding Costs exceed the estimated
amount, GEODIS will notify CLIENT and use commercially reasonable efforts to
control such Onboarding Costs. 9. Termination or Expiration. This section is
intended for references purposes only to determine what amount of asset usage
fee costs and operating lease costs (i.e., racking and gantry) (“ Asset Costs
”), and Start-up Investment (defined below), if any, are due by CLIENT to GEODIS
in the event that Section 8.C of the MSA(Obligations Following Termination) is
triggered (i.e., a CLIENT Termination for Convenience or a GEODIS Termination
for Cause), or upon the expiration of the SOW Term per Section 8.D (Expiration
of Term). The amounts listed herein are not intended to be exhaustive; the terms
and conditions of the MSA will govern the total amount of Termination and
Expiration Amounts due. 9.1. Asset Costs. CLIENT will reimburse GEODIS for the
Asset Costs pursuant to the following termination and expiration schedule. The
Termination Amount shall equal the respective Remaining Term’s Termination
Amount, i.e., if Agreement is terminated with five months remaining to the Term,
Client’s Asset Cost payment obligation shall equal the below Remaining Term 5’s
Termination Amount. TABLE 9.1–ASSET COSTS TERMINATION SCHEDULE Exhibit B –
Rates. Page 6 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted054.jpg]
GEODIS Confidential Execution Copy Remaining Termination Remaining Termination
Remaining Termination Term Amount Term Amount Term Amount [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [** *] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] GEODIS shall notify CLIENT upon determining in good faith that
additional Asset Costs may be required, whereupon GEODIS and CLIENT shall
mutually agree upon the necessity for such additional Asset Costs. Should
additional Asset Costs be incurred during the Term of the Agreement, following
the mutual agreement of the Parties, the amounts above shall be adjusted
accordingly for Termination/Expiration Amount purposes. With respect to any
operating leases, the above termination amount is exclusive of any additional
buy-out amounts remaining under such leases. 9.2. Start-up Investment. GEODIS
incurred certain costs and expenses related to start-up that it chose not to
invoice to CLIENT (“ Start-up Investment ”). CLIENT will reimburse GEODIS for
the Start-up Investment pursuant to the following termination and expiration
schedule. The Termination Amount shall equal the respective Remaining Term’s
Termination Amount, i.e., if SOW 1 is terminated with five months remaining to
the Term, CLIENT’s Start-up Investment reimbursement obligation shall equal the
below Remaining Term 5’s Termination Amount. [table on next page] Exhibit B –
Rates. Page 7 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted055.jpg]
GEODIS Confidential Execution Copy TABLE 9.2 – STARTUP INVESTMENT TERMINATION
SCHEDULE Remaining Termination Remaining Termination Remaining Termination Term
Amount Term Amount Term Amount [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] 10. Invoicing Terms
10.1. Advance Monthly Invoices. At the beginning of each calendar month, GEODIS
will invoice CLIENT for Salary Labor and Benefits, Capital Assets, Storage, and
Initial Expenses. 10.2. Weekly Invoices. At the beginning of each week, GEODIS
will invoice CLIENT for Hourly Labor (Direct and Indirect) and Benefits,
Temporary Labor, and Assessorial Charges incurred in the prior week. 10.3.
Ending Monthly Invoices. At the end of each calendar month, GEODIS will invoice
CLIENT for Equipment & IT Systems Equipment, System Order Charges,
Miscellaneous, and any amount(s) due but not otherwise invoiced and incurred in
the prior month. CLIENT will pay each invoice as provided in the MSA Section 5.G
(Invoices and Payment Terms). 11. Gain Sharing and Cost Reduction Commitment.
The Parties will work together in good faith to develop a program to
continuously improve operations and reduce CLIENT’s overall costs. No sooner
than one year following Shipping Go-Live date, the Parties will agree upon and
implement a cost reduction program (“Cost Reduction Program”) to reduce certain
variable costs to CLIENT during the SOW Term. The Parties will jointly identify
and select the Cost Reduction Program initiatives and continuous improvement
projects that will be pursued. The Parties will agree how each initiative will
be measured prior to beginning the Cost Reduction Program. Progress of the Cost
Reduction Program will be reviewed during monthly alignment calls. Should
additional capital investment or new Exhibit B – Rates. Page 8 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted056.jpg]
GEODIS Confidential Execution Copy technologies help support the Cost Reduction
Program, a detailed project description and proposal will be presented to CLIENT
before such opportunity is pursued. The Cost Reduction Program will include a
gain share element for GEODIS to be compensated a certain percentage of CLIENT’s
realized savings. The specific percentage gain share allocation will be agreed
upon by the Parties in their development of the Cost Reduction Program. Savings
for Cost Reduction Program projects will be tracked and reviewed monthly and
reported during the quarterly business review. This Cost Reduction Program will
be developed in a separate amendment to this SOW. Exhibit B – Rates. Page 9 of 9



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted057.jpg]
GEODIS Confidential Execution Copy SOW-1 Exhibit C Product Description and
Specifications The Products are described in this Exhibit C . The Products to be
stored are generally described as over-the-counter (OTC) consumer health goods.
Examples of Products can be found at the following URL:
https://www.prestigebrands.com/. CLIENT will provide to GEODIS an electronic
file of records relating to the Products, including, without limitation, a
complete listing of all Products, and attributes such as product weight,
dimensions, hazardous classification, and any other attributes as may be
requested by GEODIS (the “ Item Master File ”). Without limiting the foregoing,
the Item Master File must include each of the following data elements: • SKU/UPC
• Description • Base UOM • Size dimension • Size • Weight • Cube • Hazardous
material contained (Yes or No) • Temperature control requirements (Yes or No) •
LOT Code if Required • Expire Date if Required • Country of Origin • Category •
Sub-category • Class (available on the NMFC) • Sub-class (available on the NMFC)
• National Motor Freight Classification (NMFC) • Harmonized Tariff
Classification Number • Declaration of value for customs and tax purposes
Additionally, CLIENT must provide a complete unit of measure table that sets
forth information relevant to the unit of measure of the Products as it may be
packaged, including, without limitation, eaches, inner packs, cases, pallets,
layers, any separate SKUs or UPCs for different units of measure (“ Unit of
Measure Table ” collectively with the Item Master File, the “Item Files ”).
CLIENT must provide complete, up-to-date, Item Files in connection with GEODIS’
solution due diligence and design processes, or as otherwise requested by GEODIS
from time-to-time. The Item Files must be accompanied (to the extent not
otherwise provided) by all supporting documentation necessary or appropriate for
the safe and legal handing of the Products, including, without limitation,
safety data sheets and such other Exhibit C – Product Description and
Specifications. Page 1 of 2



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted058.jpg]
GEODIS Confidential Execution Copy documentation as GEODIS may reasonably
request. The Item Files will be used to assist in planning for appropriate
handling and storage of Products. Additionally, CLIENT must provide updated Item
Files prior to the initial receipt of Products into the Warehouse. Further, on
an on-going basis through the term of this Agreement, CLIENT will also provide
GEODIS any updates in the event of any change to the data in the Item Files or
as otherwise requested by GEODIS. Updates must be received by GEODIS reasonably
in advance of the receipt at the Warehouse of any Product impacted by a change
or update. All versions of the Item Files, and all updates, must be provided by
CLIENT in an electronic format reasonably acceptable to GEODIS. CLIENT will be
responsible for any incomplete or erroneous information in the Item Files, and
GEODIS shall have no liability therefor. Further, unless otherwise agreed by the
Parties, GEODIS shall not be responsible for identifying or verifying any
attribute that is not correctly and completely set forth in such files or to
perform any change in scope of Services that might result from a change in
either Item File (e.g., change in expected hazmat classification or material
change in dimensions). Notwithstanding the foregoing, GEODIS may, segregate and
hold any Product(s), without liability, that GEODIS reasonably suspects may be
subject to any special handling requirements that are not correctly identified
in the Item Files. CLIENT represents that the Item Files will not include any
Products containing cannabidiol or tetrahydrocannabinol, these products are
currently out of scope for the provision of Services. Exhibit C – Product
Description and Specifications. Page 2 of 2



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted059.jpg]
GEODIS Confidential Execution Copy SOW-1 Exhibit D This Exhibit D sets forth the
key performance indicators for the Services (“Key Performance Indicators ” or “
KPIs ”). Except as expressly noted below, KPIs will be tracked and reported
through the WMS reporting functionality on a monthly basis commencing with the
first full calendar month after the 90 th day after the Go-Live Shipping Date
(as defined in Exhibit A ). Target KPI Target Description/Calculation Tolerance
Description: Time between units docked and units stocked. "Docked" is the time
that units are reflected in the WMS as load arrival. "Stocked" is the time that
units are reflected in the WMS as license plate putaway. The target is 24 hours
excluding the hours of non-working days. Dock to Stock will be calculated
monthly based on docked time. Dock to Calculation: (units stocked within 24
hours of docked 24 Hours [***] Stock time/total units docked)*100%. Notes:
Excluded from calculation are any shipments or Products that are held due to
specific/special disposition, VAS requirement, first article inspection, items
not in the item master, damage, or other reasons outside of GEODIS' control.
Also excluded from the calculation are shipments in excess of Locked Forecast
volumes or arriving outside of the scheduled appointment window. Description:
Accuracy of inventory, in units, reflected in the WMS as compared to the
measured result of a series of cycle counts. Accuracy will be calculated as the
net variance between the counted quantity and the expected quantity in the WMS,
divided by total inventory expected. Inventory Accuracy will be calculated on a
[***] Inventory Zero Errors monthly basis. Accuracy [***] Calculation: (1-(net
variance/total inventory expected))*100% Example: The total inventory expected
is 1 million units and the WMS reflects 5,000 units over and 7,000 units Exhibit
D – KPIs. Page 1 of 3



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted060.jpg]
GEODIS Confidential Execution Copy short, resulting in a net variance of 2,000.
(1- (2,000/1,000,000))*100% = 99.8% accuracy. Notes: Excluded from calculation
are any inventory variances outside of GEODIS' control. Description: Percentage
of audited units picked without error in the WMS calculated on a monthly basis.
Picking Calculation: (1 - (mis-picked units/total units Zero Errors Accuracy
audited))*100%. [***] Example: GEODIS audits 5,000 picked units and there are
five errors reported : (1 - 5/5000)*100% = 99.9%. Description: Orders shipped
without error (i.e., packed with correct SKU(s) and quantity). Calculation: (1 -
(shipped orders confirmed as having an error/total shipped orders))*100%
Shipping Zero Errors [***] Accuracy Notes: GEODIS will be allowed to complete
research to validate errors prior to inclusion in final calculation of KPI.
Reports for this KPI may be delayed pending completion of such research. CLIENT
error claims must be reported within 30 days from receipt of delivery.
Description: Standard LTL, Truckload and Parcel orders imported into the WMS at
least 72 hours prior to the Must Ship By Date that are "shipped" status in the
WMS on or before the Must Ship By Date. Standard On Time Shipping will be
calculated monthly based on order shipped date. Hours of non-working days are
excluded from this calculation Standard On or before Calculation: (sum of
Standard LTL, Truckload and Parcel Outbound the Must Ship orders imported into
the WMS at least 72 hours prior to [***] On Time By Date the Must Ship By Date
and shipped on or before the Shipping Must Ship By Date / sum of Standard LTL,
Truckload and Parcel orders imported into the WMS at least 72 hours prior to the
Must Ship By Date)*100%. Notes: The Must Ship By Date will be assigned by the
TMS and will be a permanent field within the WMS. Excluded from this calculation
are any orders in excess of Locked Forecast, orders received that have Exhibit D
– KPIs. Page 2 of 3



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted061.jpg]
GEODIS Confidential Execution Copy items with no inventory, carrier missed
appointments, or other reasons outside of GEODIS' control. In the event that
GEODIS fails to meet a monthly KPI Target Tolerance, GEODIS shall present a
corrective action plan to CLIENT to discuss the root cause for the failure,
steps GEODIS or CLIENT should take to cure the failure in the immediate or near
immediate future, and steps GEODIS or CLIENT should take which are designed to
prevent the reoccurrence of such failure during the remainder of the Term. Any
resulting changes to the scope of Services or related processes will be
implemented only as may be agreed to by the Parties. In the event that GEODIS
fails to meet the same monthly KPI Target Tolerance for six (6) consecutive
months, GEODIS shall present a final corrective action plan within ten (10) days
of the last failure. Such corrective action plan must be agreed to by both
CLIENT and GEODIS, acting reasonably, and shall contain a reasonable timeframe
upon which GEODIS must cure the miss (or within which CLIENT must waive or, upon
the Parties’ mutual agreement, modify such KPI). If GEODIS fails to cure the KPI
pursuant to the terms of such final corrective action plan, then CLIENT may
exercise its right to terminate for cause. This cure period may be extended by
the CLIENT without waiving any of it rights under this provision.
Notwithstanding the forgoing, a six month consecutive miss of the Inventory
Accuracy KPI will not in and of itself trigger a breach of the agreement if the
CLIENT has otherwise been financially compensated by GEODIS for such product
loss, subject to the shrink allowance. The Parties agree that GEODIS shall have
no obligation or liability with respect to failing to meet any KPI Target
Tolerance, or otherwise, to the extent such failure is caused by: (i) CLIENT, or
its employees, contractors, agents, or carriers, including, without limitation,
any breach of CLIENT’s representations, warranties, covenants or other
obligations; (ii) an alteration, change or variance to the scope, Operational
Parameters, Forecasts or other information or data provided by or on behalf of
CLIENT as more fully set forth in Section 2 (“Operational Parameters”) of
Exhibit A, (iii) conditions that could not reasonably have been expected by
GEODIS given the information provided by CLIENT; (iv) a Force Majeure event or
delay caused by a third party, or (v) a failure attributable to the gantry
system which was beyond GEODIS’s reasonable control. The Parties agree to review
KPI performance on a quarterly basis. If a significant business event or change
in Services drives the need to alter a KPI, then the Parties will seek agreement
of the new metric and amend this Exhibit where appropriate. With respect to
orders processed through the gantry system (anticipated 2020), KPIs surrounding
those orders will be tracked and reported ninety (90) days post go-live of the
gantry system. Exhibit D – KPIs. Page 3 of 3



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted062.jpg]
GEODIS Confidential Execution Copy SOW-1 Exhibit E IT Standards This Exhibit E
includes descriptions of: (i) the IT support provided by GEODIS, (ii) GEODIS’s
systems availability and service response standards; and (iii) the IT integrity
measures taken by GEODIS. I. System Support. GEODIS will provide system support
services and telephone support during as more fully described in this Section 1.
A. General Support Services. GEODIS will provide system and application support
for GEODIS systems during the term of the SOW through qualified staff in an
effort to address any CLIENT reported problems or issues. Such support will
include, and is limited to: • Responding to support requests • Taking
appropriate action in the allotted time as determined by severity level
(described below) • Diagnosing and analyzing the problem / issue • Communicating
a resolution if one is already available • Working with CLIENT to gather
information necessary to resolve the problem if a resolution is not immediately
known • Managing the escalation process in an effort to ensure timely resolution
• Monitoring the progress of each support request to a successful conclusion •
Billable CLIENTCLIENT requests for unique and/or custom features and
functionality (billable to CLIENT at the applicable rate). Exhibit E – IT
Standards. Page 1 of 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted063.jpg]
GEODIS Confidential Execution Copy B. Telephone Support Services. GEODIS staff
will provide telephone support for appropriately qualified CLIENT personnel to
report and diagnose problems. Such telephone support will include and is limited
to: • Providing contact phone number and email address for local customer
service representative, operations supervisor, or field IT representative. •
Logging and tracking of all support requests requiring direct interaction from
GEODIS’s IT group • Prioritizing support requests based on a set of predefined
severity levels which are assigned according to the impact on CLIENT’s business
• All IT support tickets are opened by GEODIS operational employees and as
severity level dictates, GEODIS IT may interact directly with CLIENT C. Support
Hours Standard phone support will be available to CLIENT during normal local
warehouse operation hours. Additional resources are available via GEODIS’s
on-call processes based on severity of incident. II. System Availability. GEOIDS
information technology solutions will be available concurrently at least 99.0%
for the first ninety (90) days after the facility go live date. As of the
ninety-first day of go live the GEODIS integration layer (uEDI) and WMS system
will be fully operational and available concurrently at least 99.5%, excluding
planned downtime for maintenance, of the time, 24 hours/day, 7 days/week, 365
days/year measured on a rolling three month time frame (“ Application
Availability ”). This target availability has been selected and implemented to
support GEODIS warehouse operations and related target warehouse performance
levels. However, uptime statistics are for information purposes only and are not
part of any warehouse performance measurements; and failure to meet this level
of availability does not, in and of itself, constitute a breach event. A.
Severity Levels. GEODIS personnel will assign one of the severity levels
described to any identified problem or issue. The severity level assigned may be
changed by GEODIS as additional information is discovered or partial solutions
are identified and/or implemented. 1. Severity Level 1. A Severity Level 1 issue
is one where the production use of the solution has stopped, or application
performance has been so severely impacted that the work cannot reasonably
continue. Examples of Severity Level 1 could include, but is not necessarily
limited to: • WMS errors not allowing operations personnel to complete essential
job functions • The data integration stream into or out of the GEODIS system and
CLIENT’s system is not functioning or is corrupting data. Exhibit E – IT
Standards. Page 2 of 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted064.jpg]
GEODIS Confidential Execution Copy 2. Severity Level 2 A Severity Level 2 issue
is one where production use of the solution is continuing but there is a serious
impact on productivity or operational service levels. Examples of Severity Level
2 may include, but is not necessarily limited to: • Near ‐real time data is
stale and not updating in a timely fashion causing a substantial work slowdown.
• An issue is causing inaccurate data transfers between GEODIS and CLIENT that
requires workarounds or manual data entry or corrections. • Greater than 50% of
users are consistently unable to access the GEODIS system. 3. Severity Level 3 A
Severity Level 3 issue is one where important features are unavailable but a
work around is available, or less significant features are unavailable with no
reasonable workaround. Examples of Severity Level 3 could include, but are not
necessarily limited to: • Less than approximately 30% of the site’s users
experience periodic errors. • A small number of reports or views are slow during
normal operating hours. 4. Severity Level 4 A Severity Level 4 issue includes
requests for information (how to), enhancements or documentation clarification
regarding the solution, but there is no material impact on daily operations of
the solution; the implementation or production use of the system is continuing
and there is no work being impeded at the time. Examples of Severity Level 4
issues include, but are not necessarily limited to: • An application message or
email notification is misspelled. • A formatting change request. B. Response
Efforts. GEODIS will endeavor to respond to reported problems or issues
depending on its assigned Severity Level as described in the following table:
Severity Level Initial Response Communication Resolution (1) – One 15 minutes by
email ● Every 30 minutes by email or ● Action/resolution as soon as and/or
phone. phone; or as agreed upon verbally by reasonably possible. the parties at
the time. ● Agreed upon sustainable work around or severity level reduced to
level 4. Exhibit E – IT Standards. Page 3 of 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted065.jpg]
GEODIS Confidential Execution Copy (2) – Two 1 hour by email ● Every 2 hours by
email or ● Target resolution within 1 and/or phone. phone business day ● Agreed
upon sustainable work around or severity level reduced to level 4 (3) - Three 2
hours by email ● Incident tracked via Incident ● Target resolution within 2
and/or phone. ticketing system. business days ● Status updates supplied in ●
Agreed upon sustainable ticket info. work around or severity level reduced to
level 4 (4) – Four 2 business days by ● Incident tracked via Incident ● Work
during business hours email and/or phone ticketing system. until resolved.
Target resolution or estimate of cost to resolve within 10 business days. If
solution falls outside of GEODIS applications, provide CLIENT a written estimate
or advice to resolve within 5 business days. ● Solution may be implemented in
future code releases or maintenance windows. ● GEODIS reserves the right to deny
implementation of Severity 4 solutions III. System Integrity. GEODIS will
implement the following system integrity measures for the GEODIS systems used at
the Warehouse in connection with CLIENT’s business. A. Security GEODIS will
implement and maintain commercially reasonable information systems for
electronic and other media that are reasonably suitable to protect the security
of CLIENT’s information, and to comply with the Agreement, including without
limitation, network, host, web, and data security. GEODIS will maintain
commercially reasonable security precautions consistent with industry standards
to identify and respond to any significant Security Incident. Furthermore,
GEODIS will identify in writing and make available, upon request, to CLIENT the
system security standards and documented processes used to reasonably secure
GEODIS’s systems. GEODIS will monitor for and be alerted of any Security
Incident via email or other automated means on the basis of 24 hours per day by
7 days per week by 365 days per year. Once a year GEODIS shall conduct or
arrange for vulnerability assessment and penetration testing of security
processes and procedures, in an effort to identify potential Security
vulnerabilities. GEODIS shall select an independent, qualified vendor to conduct
the testing. Exhibit E – IT Standards. Page 4 of 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted066.jpg]
GEODIS Confidential Execution Copy GEODIS shall develop and maintain a
documented process for installation and maintenance of Malicious Code protection
software for all computer systems used in support of CLIENT’s business. Such
process shall include: • Active virus detection software installed • Automated
processes to apply latest virus definitions to all computer systems GEODIS and
CLIENT will work together to develop a documented agreed upon connectivity
solution between GEODIS, CLIENT, and/or vendors of either Party. B. Backup
Frequency and Data Retention. GEODIS will perform the following backup schedule
and data retentions. • Daily differential backups o Frequency: 6 days a week o
Onsite disk retention: 7 weeks o Offsite tape retention: 7 years • Full backups
o Frequency: 1 per week o Onsite disk retention: 7 weeks o Offsite tape
retention: 7 years • Monthly backups o Frequency: Replaces 1 full backup per
month o Onsite disk retention: 7 weeks o Offsite tape retention: 7 years C.
System Monitoring and Alerting GEODIS will use a commercially available
enterprise monitoring solution to monitor and alert on the health and
performance of GEODIS’s systems. GEODIS will strive to identify issues early to
mitigate operational impact but does not guarantee that all issues will be
identified in advance. Monitors that meet or exceed GEODIS defined thresholds
will generate alerts to IT staff for proactive investigation and resolution.
This monitoring will include: • System resources o CPU usage o Memory usage o
Disk space utilization o Node up/down state • Network utilization o Node up/down
state o Bandwidth utilization o Top conversations between devices Exhibit E – IT
Standards. Page 5 of 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted067.jpg]
GEODIS Confidential Execution Copy D. Disaster Recovery GEODIS will implement a
disaster recovery plan designed to protect GEODIS/CLIENT critical business
processes from failing as a result of the effects of any major failure or
disaster. The disaster recovery program is intended to meet or exceed a Recovery
Time Objective (RTO) of two (2) hours and a Recovery Point Objective (RPO) of
five (5) minutes. The IT disaster recovery program will be tested annually to
identify continuous improvement opportunities. In the event GEODIS is required
to failover to a Disaster Recovery (DR) site, GEODIS will notify CLIENT within
24 hours of failover and confirmed functionality of production systems out of
the DR site. E. IT Maintenance GEODIS shall utilize scheduled IT maintenance for
continuous operation and appropriate improvement of the IT environment. During
this maintenance time GEODIS systems are unavailable. During maintenance events
GEODIS will continue to accept EDI transactions from trading partners, and these
transactions will be queued and processed when the systems are available. The IT
Maintenance calendar is typically created for the following calendar year and,
upon request, is shared with GEODIS customers on or about December 1 st of the
current calendar year. GEODIS reserves the right to adjust the maintenance
calendar from time to time in its reasonable discretion. Emergency maintenance
may be performed on the GEODIS computing environment at GEODIS's sole
discretion. F. Access to GEODIS Systems and Infrastructure In an effort to
maintain appropriate IT integrity, GEODIS limits access to its systems. On a
case by case basis, however, GEODIS may provide to CLIENT certain software tools
in order to complete its logistics operations as outlined in the Agreement
including web based monitoring/reporting tools. By receiving access and
utilizing these tools CLIENT and each CLIENT user agrees to and will abide by
the following terms: • Users will be given an initial username and password. The
initial password must be changed upon first login and not shared with other
users or any third party. • Passwords must be a minimum of eight (8) characters
long and contain three of the following characteristics: o Contain an uppercase
letter o Contain a lowercase letter o Contain a numeric character o Contain
special character (#, &, %) • CLIENT users will maintain a unique username and
password for each user granted access to the system. Users are not permitted to
share user accounts or use “common or generic” user accounts when accessing
GEODIS software tools. • CLIENT will be responsible for notifying GEODIS of
employee separation or role changes that require access to be removed from the
software tools. GEODIS takes no responsibility for information disclosure or
other security incident due to CLIENT’s failure to notify GEODIS of user
changes. • CLIENT will be responsible for any use or misuse of systems resulting
from user names and/or passwords assigned to CLIENT personnel. Exhibit E – IT
Standards. Page 6 of 7



--------------------------------------------------------------------------------



 
[exhibit101geodisredacted068.jpg]
GEODIS Confidential Execution Copy • The software tools are provided to CLIENT
“As Is”. GEODIS does not warrant availability of the tools or accuracy of the
data and reports provided by the tools. • CLIENT is responsible for notifying
GEODIS within twenty-four (24) hours of a suspected compromise of a CLIENT user
account. CLIENT will fully assist GEODIS in the investigation of the suspected
breach and fully reimburse GEODIS of any expenses incurred due to a confirmed
CLIENT user breach. • CLIENT will maintain up to date Anti-Virus and other
commercially reasonable protections against cyber threats on any machine
accessing the software tools. • CLIENT will access and use GEODIS systems only
for their intended function as it relates to business with GEODIS, any attempts
to circumvent security controls, use the system in a way other than its intended
function, send unsolicited email (spam), or spread malicious software will be
considered a breach of the software tools terms of use. • CLIENT will not
reverse engineer, disassemble, or decompile any part of the software tools
provided by GEODIS except as expressly allowed by applicable law. • CLIENT will
not distribute, sell, or otherwise transfer any part of the software tools, user
names or passwords. • CLIENT will not remove any patent, copyright, trade
secret, or offer other protection legends or notices that appear on any software
tools. • GEODIS reserves the right to revoke access to the software tools
without notice due to breach of the above terms, inactivity of an account, or
actions GEODIS deems improper or disruptive to other users. • GEODIS is not
responsible for the support of any CLIENT software used to access the software
tools. Support of CLIENT owned and operated technologies such as Internet
browsers and CLIENT workstations are solely the responsibility of the CLIENT.
Except for the limited use right described above, GEODIS shall retain all
ownership and/or license rights to the software tools. Unless otherwise provided
in writing GEODIS will not transfer ownership or usage license to CLIENT of the
software tools. Any modification to the software tools must be requested by
CLIENT and be treated as a CLIENT Work Request. CLIENT Work Requests will be
billed to CLIENT at the agreed upon rate in the Agreement. Payment of invoices
generated by a CLIENT Work Request will be the responsibility of the customer.
Notwithstanding the foregoing, GEODIS retains all right, title and interest,
including all intellectual property rights, in and to the software tools and all
derivative works thereof and any modifications or enhancements thereto,
including, without limitation, any CLIENT Work Requests. CLIENT hereby assigns
and agrees to assign, and shall cause its personnel to assign, to GEODIS any
right, title or interest it or they may have in such items, including all
copyright and other intellectual property rights pertaining thereto. GEODIS may
provide CLIENT with wireless network access for purposes of accessing Internet
resources. When such access is provided CLIENT understands and agrees to all the
provisions of this Exhibit as well as the following: Access will be limited to
web browsing and other network functions on standard TCP/UDP ports, for example
ports 80 and 443 for internet browsing. GEODIS reserves the right to limit
bandwidth dedicated to CLIENT and guest networks to prioritize production
traffic related to services provided to CLIENT by GEODIS. CLIENT users will be
subject to GEODIS web content filter policies, and GEODIS makes no guarantees
that content filter policies will satisfy CLIENT guest’s business requirements.
By utilizing GEODIS wireless network infrastructure CLIENT is bound by the
GEODIS End User License Agreement (EULA) and all applicable federal, state, and
local laws. While connected to GEODIS networks CLIENT traffic is monitored and
there should be no expectation of privacy. GEODIS reserves the right to
terminate access if required. Exhibit E – IT Standards. Page 7 of 7



--------------------------------------------------------------------------------



 